Published Deal CUSIP Number: 92276LBG1
Published Term A-1 CUSIP: 92276LBH9
Published Term A-2 CUSIP: 92276LBJ5



--------------------------------------------------------------------------------



CREDIT AND GUARANTY AGREEMENT
Dated as of July 26, 2018


among


VENTAS REALTY, LIMITED PARTNERSHIP,
as Borrower,


VENTAS, INC., as Guarantor,


THE LENDERS PARTY HERETO FROM TIME TO TIME,


BANK OF AMERICA, N.A.,
as Administrative Agent,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A., CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MUFG BANK, LTD., PNC BANK,
NATIONAL ASSOCIATION, ROYAL BANK OF CANADA, TD BANK, N.A., and WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


CITIBANK, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MUFG BANK, LTD., PNC BANK, NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA, TD BANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,


THE BANK OF NOVA SCOTIA, THE BANK OF NEW YORK MELLON,
BMO HARRIS BANK, N.A., BRANCH BANKING AND TRUST COMPANY,
MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., and
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agents





--------------------------------------------------------------------------------







US:162974527

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    Page
Article I. DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Other Interpretive Provisions.    26
1.03    Accounting Terms.    26
1.04    Rounding.    27
1.05    Electronic Execution of Assignments and Certain Other Documents.    27
1.06    Times of Day; Rates.    27
Article II. THE COMMITMENTS AND BORROWINGS    28
2.01    Commitments.    28
2.02    Borrowings, Conversions and Continuations of Loans.    28
2.03    [Reserved].    29
2.04    [Reserved].    29
2.05    [Reserved].    29
2.06    Prepayments.    30
2.07    Termination or Reduction of Commitments.    30
2.08    Repayment.    30
2.09    Interest.    31
2.10    Fees.    31
2.11    Computation of Interest and Fees.    32
2.12    Evidence of Debt.    32
2.13    Payments Generally; Administrative Agent’s Clawback.    32
2.14    Sharing of Payments by Lenders.    34
2.15    [Reserved].    34
2.16    Increase in Facilities.    34
2.17    [Reserved].    37
2.18    Defaulting Lenders.    37
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY    38
3.01    Taxes.    38
3.02    Illegality.    42
3.03    Inability to Determine Rates.    43
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.    43
3.05    Compensation for Losses.    45
3.06    Mitigation Obligations; Replacement of Lenders.    45
3.07    LIBOR Successor Rate.    46
3.08    Survival.    47
Article IV. CONDITIONS PRECEDENT TO BORROWINGS    47
4.01    Conditions of Initial Borrowing.    47
4.02    Conditions to All Borrowings.    49
Article V. REPRESENTATIONS AND WARRANTIES    49
5.01    Existence, Qualification and Power.    49
5.02    Authorization; No Contravention.    50
5.03    Governmental Authorization; Other Consents.    50
5.04    Binding Effect.    50
5.05    Financial Statements; No Material Adverse Effect.    50


i

--------------------------------------------------------------------------------





5.06    Litigation.    51
5.07    [Reserved].    51
5.08    Ownership of Property and Valid Leasehold Interests; Liens.    51
5.09    Environmental Compliance.    51
5.10    Insurance.    51
5.11    Taxes.    51
5.12    ERISA Compliance.    52
5.13    Margin Regulations; Investment Company Act; REIT Status.    52
5.14    Disclosure.    53
5.15    Compliance with Laws.    53
5.16    Sanctions Concerns.    53
5.17    Use of Proceeds.    53
5.18    Solvency.    53
5.19    Taxpayer Identification Number.    54
5.20    EEA Financial Institutions    54
5.21    Anti-Money Laundering; Anti-Corruption Laws    54
5.22    Beneficial Ownership    54
Article VI. AFFIRMATIVE COVENANTS    54
6.01    Financial Statements.    54
6.02    Certificates; Other Information.    55
6.03    Notices.    57
6.04    Payment of Taxes.    57
6.05    Preservation of Existence, Etc.    57
6.06    Maintenance of Properties.    58
6.07    Maintenance of Insurance.    58
6.08    Compliance with Laws.    58
6.09    Books and Records.    58
6.10    Inspection Rights.    58
6.11    Use of Proceeds.    59
6.12    REIT Status.    59
6.13    Employee Benefits.    59
6.14    Anti-Corruption    59
Article VII. NEGATIVE COVENANTS    59
7.01    Liens.    59
7.02    Investments.    61
7.03    Indebtedness.    61
7.04    Fundamental Changes.    61
7.05    [Reserved].    62
7.06    Restricted Payments.    62
7.07    Change in Nature of Business.    62
7.08    Transactions with Affiliates.    63
7.09    Sanctions; Anti-Money Laundering; Anti-Corruption.    63
7.10    Financial Covenants.    63
Article VIII. EVENTS OF DEFAULT AND REMEDIES    64
8.01    Events of Default.    64
8.02    Remedies Upon Event of Default.    66
8.03    Application of Funds.    67


ii

--------------------------------------------------------------------------------





Article IX. ADMINISTRATIVE AGENT    67
9.01    Appointment and Authority.    67
9.02    Rights as a Lender.    68
9.03    Exculpatory Provisions.    68
9.04    Reliance by Administrative Agent.    69
9.05    Delegation of Duties.    69
9.06    Resignation of Administrative Agent.    69
9.07    Non‑Reliance on Administrative Agent and Other Lenders.    70
9.08    No Other Duties, Etc.    70
9.09    Administrative Agent May File Proofs of Claim.    71
9.10    Collateral and Guaranty Matters.    71
9.11    Lender Representations Regarding ERISA.    72
Article X. MISCELLANEOUS    73
10.01    Amendments, Etc.    73
10.02    Notices; Effectiveness; Electronic Communication.    76
10.03    No Waiver; Cumulative Remedies.    78
10.04    Expenses; Indemnity; Damage Waiver.    78
10.05    Payments Set Aside.    80
10.06    Successors and Assigns.    81
10.07    Treatment of Certain Information; Confidentiality.    86
10.08    Right of Setoff.    87
10.09    Interest Rate Limitation.    87
10.10    Counterparts; Integration; Effectiveness.    87
10.11    Survival of Representations and Warranties.    88
10.12    Severability.    88
10.13    Replacement of Lenders.    88
10.14    Governing Law; Jurisdiction; Etc.    89
10.15    Waiver of Jury Trial.    90
10.16    No Advisory or Fiduciary Responsibility.    90
10.17    USA Patriot Act Notice.    91
10.18    Delivery of Signature Page.    91
10.19    ENTIRE AGREEMENT    91
10.20    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    91
Article XI. GUARANTY    92
11.01    The Guaranty.    92
11.02    Obligations Unconditional.    92
11.03    Reinstatement.    93
11.04    Certain Waivers.    93
11.05    Remedies.    94
11.06    Guaranty of Payment; Continuing Guaranty.    94




iii

--------------------------------------------------------------------------------







SCHEDULES
2.01    Commitments and Applicable Percentages
5.19    Taxpayer Identification Numbers
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
A    Form of Assignment and Assumption
B    Committed Loan Notice
C    Compliance Certificate
D-1    Term A-1 Note
D-2    Term A-2 Note
E    U.S. Tax Compliance Certificates






iv

--------------------------------------------------------------------------------








CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of July 26, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (“Ventas Realty” or the “Borrower”), VENTAS, INC., a Delaware
corporation (“Ventas”), as guarantor, the lending institutions party hereto from
time to time (each, a “Lender” and collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent.
WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility pursuant to the terms of this Agreement and the Lenders are willing to
do so on the terms and conditions set forth herein; and
WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrower will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by Ventas pursuant to Article XI
hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
Article I.

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agents” means the Administrative Agent, the Arrangers, the Bookrunners, the
Syndication Agent, the Co-Documentation Agents and the Senior Managing Agents.





--------------------------------------------------------------------------------





“Agreement” has the meaning specified in the introductory paragraph hereto.
“Annual Financial Statements” means the consolidated balance sheet of the
Guarantor and its Subsidiaries for the fiscal year ended December 31, 2017
included in the Guarantor’s Annual Report on Form 10-K filed with the SEC on
February 9, 2018, and the related consolidated statements of income or
operations, equity and cash flows for such fiscal year of the Guarantor and its
Subsidiaries, including the notes thereto.
“Anti-Money Laundering Law” means (i) all applicable requirements of the
Currency and Foreign Transactions Reporting Act of 1970 (31 U.S.C. 5311 et.
seq., (the Bank Secrecy Act)), as amended by Title III of the USA Patriot Act,
(ii) the Trading with the Enemy Act, (iii) Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (66 Fed. Reg. 49079), any
other enabling legislation, executive order or regulations issued pursuant or
relating thereto and (iv) other applicable federal, foreign, state or local laws
relating to “know your customer” or anti-money laundering rules and regulations.
“Applicable Percentage” means, (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by (i) on or prior to
the Closing Date, such Lender’s Term Commitment at such time and
(ii) thereafter, the principal amount of the Term A-1 Loan held by such Term A-1
Lender at such time, (b) in respect of the Term A-2 Facility, with respect to
any Term A-2 Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term A-2 Facility represented by (i) on or prior to the
Closing Date, such Lender’s Term Commitment at such time and (ii) thereafter,
the principal amount of the Term A-2 Loan held by such Term A-2 Lender at such
time, (c) in respect of each Incremental Term Loan Facility, with respect to any
Term Lender at any time, the percentage (carried out to the ninth decimal place)
of such Incremental Term Loan Facility represented by (i) on or prior to the
applicable Increase Effective Date, such Lender’s allocated portion of such
Incremental Term Loan Facility and (ii) thereafter, the principal amount of the
Term Loans made under such Incremental Term Loan Facility and held by such Term
Lender at such time and (d) in respect of all Facilities, with respect to any
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Facilities represented by the aggregate principal amount of such Lender’s
Term Loans at such time. The initial Applicable Percentage of each Lender in
respect of each Facility and all Facilities is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.
“Applicable Rate” means,
(a)    for Term A-1 Loans and Term A-2 Loans, from time to time the number of
basis points per annum set forth in the following table based upon the Debt
Rating as set forth below:


2

--------------------------------------------------------------------------------





 
 
 
 
Term Loans
Pricing Level
 
Debt Ratings
 
Applicable Rate for Eurocurrency Rate Loans
Applicable Rate for Base Rate Loans
1
 
≥A+ / ³A1
 
75.0 bps
0.0 bps
 
 
 
 
 
 
2
 
A / A2
 
80.0 bps
0.0 bps
 
 
 
 
 
 
3
 
A- / A3
 
85.0 bps
0.0 bps
 
 
 
 
 
 
4
 
BBB+ / Baa1
 
90.0 bps
0.0 bps
 
 
 
 
 
 
5
 
BBB / Baa2
 
100.0 bps
0.0 bps
 
 
 
 
 
 
6
 
BBB- / Baa3
 
125.0 bps
25.0 bps
 
 
 
 
 
 
7
 
<BBB- / <Baa3 or non-rated
 


165.0 bps


65.0 bps

For purposes hereof, the term “Debt Rating” refers to the long-term senior
unsecured, non-credit enhanced debt rating of the Borrower by S&P, Moody’s or
Fitch. If at any time when the Borrower has only two (2) Debt Ratings, and such
Debt Ratings are split, then: (i) if the difference between such Debt Ratings is
one ratings category (e.g. Baa2 by Moody's and BBB- by S&P or Fitch), the higher
of the Debt Ratings shall apply; and (ii) if the difference between such Debt
Ratings is two or more ratings categories (e.g. Baa1 by Moody's and BBB- by S&P
or Fitch), the median of the applicable Debt Ratings shall apply. If at any time
when the Borrower has three (3) Debt Ratings, and such Debt Ratings are split,
then: (i) if the difference between the highest and the lowest such Debt Ratings
is one ratings category (e.g. Baa2 by Moody's and BBB- by S&P or Fitch), the
highest of the Debt Ratings shall apply; and (ii) if the difference between such
Debt Ratings is two or more ratings categories (e.g. Baa1 by Moody's and BBB- by
S&P or Fitch), the average of the two (2) highest Debt Ratings shall apply,
provided that if such average is not a recognized rating category, then the
second highest Debt Rating of the three shall apply.)
Initially, the Applicable Rate for the Term A-1 Loans and Term A-2 Loans shall
be determined based upon the Debt Rating specified in the certificate delivered
pursuant to Section 4.01(a)(vi). Thereafter, each change in the Applicable Rate
shall occur on the first Business Day following the effective change in the Debt
Rating.
(b)    For any Incremental Term Loans, the applicable rate per annum in effect
at such time with respect to such Incremental Term Loans shall be as agreed by
the Borrower and the Appropriate Lenders in the Incremental Term Loan Facility
Documents with respect to the applicable Incremental Term Loan Facility.
“Appropriate Lender” means, at any time, (a) with respect to the Term A-1
Facility, a Term A-1 Lender, (b) with respect to the Term A-2 Facility, a Term
A-2 Lender, and (c) with respect to any Incremental Term Loan Facility, a Lender
holding Term Loans of such Incremental Term Loan Facility.


3

--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS, JPMorgan Chase Bank, N.A., Citibank, N.A., Credit
Agricole Corporate and Investment Bank, MUFG Bank, Ltd., PNC Bank, National
Association, Royal Bank of Canada, TD Bank, N.A., and Wells Fargo Bank, National
Association, each in its capacity as a joint lead arranger.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.
“Bankruptcy Plan” has the meaning specified in Section 10.06(g)(iv).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


4

--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Bookrunners” means MLPFS and JPMorgan Chase Bank, N.A., each in its capacity as
a joint bookrunner.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Term Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or where the Administrative Agent’s Office is
located and, if such day relates to any Eurocurrency Rate Loan, means any such
day that is also a London Banking Day.
“Capitalization Rate” means 9.0% for all properties that were owned as of April
17, 2002, and that continue to be owned as of the date of determination, by any
member of the Consolidated Group.
“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or a
United States Governmental Authority, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option


5

--------------------------------------------------------------------------------





right”)), directly or indirectly, of thirty-five percent (35%) or more of the
equity securities of Ventas entitled to vote for members of the board of
directors or equivalent governing body of Ventas on a fully‑diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right) and the Borrower shall not have repaid
all of the outstanding Obligations in full in cash within forty‑five (45) days
after such Person or Affiliated Group shall have acquired such percentage of
such stock; or
(b)    Ventas ceases to be the sole general partner of Ventas Realty or Ventas
ceases to own, directly or indirectly, more than fifty percent (50%) of the
Equity Interests in Ventas Realty; or
(c)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Ventas cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Term A-1 Loans, Term A-2
Loans or Loans under an Incremental Term Loan Facility.
“Closing Date” means the first date on which all conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Co-Documentation Agents” means each of Citibank, N.A., Credit Agricole
Corporate and Investment Bank, MUFG Bank, Ltd., PNC Bank, National Association,
Royal Bank of Canada, TD Bank, N.A., and Wells Fargo Bank, National Association,
in the capacity as Co-Documentation Agent.
“Code” means the Internal Revenue Code of 1986.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case provided to the Administrative Agent pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent, which as of the Closing Date includes Bank of
America’s CashPro Credit Portal), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Commitments” means, collectively, the Term A-1 Commitments and the Term A-2
Commitments.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


6

--------------------------------------------------------------------------------





“Consolidated Adjusted Net Worth” means, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus (b)
accumulated depreciation and accumulated amortization, in each case, determined
on a consolidated basis in accordance with GAAP; but excluding, in any event,
for purposes hereof, unrealized gains and losses on Swap Contracts reported on a
consolidated balance sheet as accumulated other comprehensive income or loss.
“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of Consolidated Net Income plus, without duplication, to the extent deducted in
computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges, (c) Consolidated Interest Expense, (d) provision for
taxes, and (e) minority interest expense attributable to non-wholly owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax effects thereon, and (v) merger-related expenses and deal costs,
including transition and integration expenses related to consummated
transactions and costs related to acquisitions and investments not permitted to
be capitalized pursuant to GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Fixed Charges for the
four (4) consecutive fiscal quarters ending on such date.
“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of, without duplication, (a) Consolidated Interest Expense, plus (b)
scheduled principal payments on Consolidated Total Indebtedness (excluding any
balloon or final payment) during the applicable period, plus (c) cash dividends
and distributions on preferred stock of Ventas, if any, in each case determined
on a consolidated basis in accordance with GAAP; but excluding, in any event,
(i) gains and losses from unwinding or break-funding of Swap Contracts, (ii)
write-offs of unamortized deferred financing fees, (iii) prepayment fees,
premiums and penalties, and (iv) other unusual or non-recurring items as are
reasonably acceptable to the Administrative Agent and the Required Lenders.
“Consolidated Gross Asset Value” means, as of any day for the Consolidated
Group, the sum of (a) the book value of all assets (prior to deduction for
accumulated depreciation and accumulated amortization, but including the effect
of any impairment charges, as reflected in the consolidated financial statements
of the Consolidated Group prepared as of such date in accordance with GAAP)
excluding properties that were owned as of April 17, 2002, and that continue to
be owned as of the date of determination, by any member of the Consolidated
Group, plus (b) an amount equal to the quotient of Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters most recently ended attributable
to properties that were owned as of April 17, 2002, and that continue to be
owned as of the date of determination, by any member of the Consolidated Group
divided by the Capitalization Rate, minus (c) goodwill and other Intangible
Assets.
“Consolidated Group” means Ventas and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, the interest component under capital leases and the implied interest
component under securitization transactions and excluding, in any event,
amortization of deferred financing fees, amortization of debt discounts and swap
breakage costs.


7

--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period for the Consolidated Group, net
income or loss determined on a consolidated basis in accordance with GAAP; but
excluding, in any event and without duplication, (a) the income or loss of any
Person that is not a member of the Consolidated Group in which any member of the
Consolidated Group has an equity investment or comparable interest, except to
the extent of the amount of dividends or other distributions actually paid to
members of the Consolidated Group by such Person during such period, (b) the
income or loss of any Person accrued prior to the date that it became a member
of the Consolidated Group or that such Person’s assets were acquired by a member
of the Consolidated Group (except as otherwise required in connection with
Section 1.03), (c) any net after tax gains or losses attributable to sales of
non-current assets out of the ordinary course of business and write-downs of
non-current assets in anticipation of losses to the extent they have decreased
net income and (d) gains and losses from dispositions of depreciable real estate
investments, impairment charges, the early extinguishment of debt and
transaction costs of acquisitions not permitted to be capitalized pursuant to
GAAP and other non-recurring items, including, without limitation, charges
resulting from settlement of options to repurchase remarketable bonds and other
similar charges.
“Consolidated Secured Debt” means the aggregate principal amount of Consolidated
Total Indebtedness that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest on assets owned or leased by a member of
the Consolidated Group.
“Consolidated Secured Debt Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt outstanding on such date to
(b) Consolidated Gross Asset Value as of such date. Notwithstanding anything to
the contrary contained herein, for the purposes of this ratio, (i) Consolidated
Secured Debt on any date shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the aggregate amount of Consolidated Secured Debt
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date and (y) the
aggregate amount of all unrestricted cash and cash equivalents on such date and
escrow and other deposits to the extent available for the repayment of
Consolidated Secured Debt of the type described in clause (x) (excluding any
such unrestricted cash and cash equivalents and escrow and other deposits used
to determine the Consolidated Unsecured Leverage Ratio as of such date) and
(ii) Consolidated Gross Asset Value shall be adjusted by deducting therefrom the
amount by which Consolidated Secured Debt is adjusted under clause (i).
“Consolidated Total Indebtedness” means, as of any day for the Consolidated
Group, the Indebtedness of the Consolidated Group; provided that Consolidated
Total Indebtedness shall not include security deposits, accounts payable,
accrued liabilities and prepaid rents, any intracompany debt, or dividends and
distributions declared but not payable, each as defined in accordance with GAAP.
“Consolidated Total Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Indebtedness outstanding on such
date to (b) Consolidated Gross Asset Value as of such date. Notwithstanding
anything to the contrary contained herein, for the purposes of this ratio,
(i) Consolidated Total Indebtedness on any date shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) the aggregate amount of
Consolidated Total Indebtedness outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all unrestricted cash and
cash equivalents on such date and escrow and other deposits to the extent
available for the repayment of Consolidated Total Indebtedness of the type
described in clause (x) and (ii) Consolidated Gross Asset Value shall be
adjusted by deducting therefrom the amount by which Consolidated Total
Indebtedness is adjusted under clause (i).


8

--------------------------------------------------------------------------------





“Consolidated Unencumbered Assets” means, for the Consolidated Group, net real
estate investments, plus, without duplication, loans receivable and marketable
securities of the Consolidated Group, in each case, that are free of any liens,
encumbrances, pledges or negative pledges used to secure, or otherwise provide
credit support for, Indebtedness. For purposes hereof, the term “negative
pledge” shall exclude (i) a covenant that establishes a maximum ratio of
unsecured debt to unencumbered assets, or of secured debt to total assets, or
that otherwise conditions the ability of a member of the Consolidated Group to
encumber its assets upon the maintenance of one or more specified ratios that
limit such member’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
(ii) a requirement that an obligation be secured on an “equal and ratable basis”
to the extent that Indebtedness under the Facilities is secured and (iii) a
covenant relating to the sale of an asset that limits the creation of any lien
pending the closing of the sale thereof.
“Consolidated Unencumbered EBITDA” means, for any period for the Consolidated
Group, the portion of Consolidated EBITDA that is generated by Consolidated
Unencumbered Assets.
“Consolidated Unencumbered Gross Asset Value” means an amount, determined as of
the end of each fiscal quarter, equal to the sum of (a) the book value of all
Consolidated Unencumbered Assets (prior to deduction for accumulated
depreciation and accumulated amortization, but including the effect of any
impairment charges, as reflected in the consolidated financial statements of the
Consolidated Group prepared as of such date in accordance with GAAP) excluding
unencumbered properties that were owned as of April 17, 2002, and that continue
to be owned as of the date of determination, by any member of the Consolidated
Group, plus (b) the quotient of Consolidated Unencumbered EBITDA from
unencumbered properties that were owned as of April 17, 2002, and that continue
to be owned as of the date of determination, by any member of the Consolidated
Group divided by the Capitalization Rate; provided that the aggregate amount of
Consolidated Unencumbered Gross Asset Value arising from loans receivable and
marketable securities shall be excluded from the calculation of Consolidated
Unencumbered Gross Asset Value to the extent that such amounts exceed, in the
aggregate, 20% of Consolidated Unencumbered Gross Asset Value.
“Consolidated Unsecured Debt” means, at any time, the portion of Consolidated
Total Indebtedness that is not Consolidated Secured Debt.
“Consolidated Unsecured Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (i) Consolidated Unsecured Debt outstanding on such date
to (ii) Consolidated Unencumbered Gross Asset Value as of such date.
Notwithstanding anything to the contrary contained herein, for the purposes of
this ratio, (i) Consolidated Unsecured Debt on any date shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) the aggregate amount of
Consolidated Unsecured Debt outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all unrestricted cash and
cash equivalents on such date and escrow and other deposits to the extent
available for the repayment of Consolidated Unsecured Debt of the type described
in clause (x) (excluding any such unrestricted cash and cash equivalents and
escrow and other deposits used to determine the Consolidated Secured Debt
Leverage Ratio as of such date) and (ii) Consolidated Unencumbered Gross Asset
Value shall be adjusted by deducting therefrom the amount by which Consolidated
Unsecured Debt is adjusted under clause (i).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


9

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means each of the Borrower and the Guarantor.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate otherwise applicable
to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder within two (2)
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
condition precedents to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder (unless such notice or public statement states that such position is
based on such Lender’s reasonable determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such notice or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender


10

--------------------------------------------------------------------------------





(subject to Section 2.18(b)) upon delivery of written notice of such
determination to the Borrower and the Administrative Agent.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.
“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee”.
“Dollar” and “$” mean lawful money of the United States.
“DQ List” has the meaning specified in Section 10.06(g)(v).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Competitor (as defined below), including Kindred Healthcare, Inc., Sunrise
Senior Living, LLC, Atria Senior Living, Inc., Brookdale Senior Living Inc.,
Ardent Health Partners, LLC, Eclipse Senior Living, Inc. and any Person that is
specifically identified by name as a Competitor by the Borrower in a list
generally available to the Lenders on the Closing Date, which list may be
updated from time to time after the Closing Date by the Borrower (but no such
update shall become effective until the second Business Day after it is provided
by the Borrower to the Administrative Agent for dissemination to the Lenders,
and no such update shall apply retroactively to a Person that already acquired
and continues to hold (or has and remains committed to acquire, without giving
retroactive effect to any such commitment) an assignment or participation
interest in the Facilities); (B) a prospective assignee or successor
administrative agent (other than a Lender or an Affiliate of a Lender) which is
or has been an adverse party in litigation or other legal proceedings with, or
has threatened, litigation or other legal proceedings against, any Credit Party
and (C) any Affiliate of any Person listed in clause (A) or (B) above that is
either identified to the Administrative Agent in writing from time to time for
distribution to the Lenders, or clearly identifiable on the basis of such
Affiliate’s name (any such Person under this proviso, a “Disqualified
Institution”). For purposes hereof, “Competitor” means a real estate investment
trust investing primarily in healthcare and/or seniors housing properties, any
tenant


11

--------------------------------------------------------------------------------





under a Material Lease, or any other manager of a property owned or leased by a
member of the Consolidated Group. Neither the Administrative Agent nor any
Lender shall have any liability in the event of an assignment to any Person not
then actually known by the Administrative Agent or such Lender to be a
Competitor or a Disqualified Institution under clause (B) of the first sentence
of this definition.
“Engagement Letter” means that certain letter agreement dated as of June 22,
2018, among the Borrower, Bank of America and the Arrangers.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Ventas Realty within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Ventas Realty or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Ventas Realty or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of an amendment to a Pension Plan or Multiemployer Plan as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Ventas Realty or any ERISA Affiliate in excess of the Threshold Amount.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


12

--------------------------------------------------------------------------------





“Eurocurrency Rate” means:
(a)    with respect to any Borrowing (other than a Base Rate Loan) for any
Interest Period, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Credit Parties hereunder, (a) Taxes
imposed on or measured by its net income (however denominated), franchise taxes,
and branch profits Taxes, in each case (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b)  in the case of a Recipient (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any U.S. withholding
Tax that is imposed on amounts payable to such Recipient pursuant to a law in
effect at the time such Recipient becomes a party hereto (or designates a new
Lending Office) or is attributable to such Recipient’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e),
except to the extent that such Recipient (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Credit Parties with respect to such withholding Tax
pursuant to Section 3.01(a), (c) [reserved], (d) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (e) any Taxes imposed
under FATCA.
“Existing Credit Agreement” means the Second Amended and Restated Credit and
Guaranty Agreement, dated as of April 25, 2017, among Ventas Realty, the other
borrowers party thereto, the guarantors and lenders party thereto and Bank of
America, N.A., as administrative agent.
“Existing Term Loan Agreement” means the Credit and Guaranty Agreement, dated as
of August 3, 2015, among Ventas Realty, Ventas, the lenders party thereto and
Bank of America, as administrative agent.


13

--------------------------------------------------------------------------------





“Facility” means the Term A-1 Facility, the Term A-2 Facility and each
Incremental Term Loan Facility, as the context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code (or any
amended or successor version described in the first parenthetical above), and
any fiscal or regulatory legislation, rules or practices implementing an
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fitch” means Fitch Ratings, Inc. and any successor thereto.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower to which such Lender has made
any Loan hereunder is a resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


14

--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning given to such term in Section 11.01.
“Guarantor” means Ventas and any other Person that guarantees the Obligations.
“Guaranty” means the guaranty of the Obligations by the Guarantor pursuant to
Article XI hereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” has the meaning set forth in Section 2.16(d).
“Incremental Facilities” has the meaning set forth in Section 2.16(a).
“Incremental Term A-1 Increase” has the meaning specified in Section 2.16(a).
“Incremental Term A-2 Increase” has the meaning specified in Section 2.16(a).
“Incremental Term Loan Facility” has the meaning set forth in Section 2.16(a).
“Incremental Term Loan Facility Documents” means, with respect to any
Incremental Term Loan Facility, each agreement, instrument and other document
evidencing, securing, guaranteeing, or otherwise relating to such Incremental
Term Loan Facility, including any applicable New Lender Joinder Agreement.
“Indebtedness” means (without duplication), at any time and with respect to any
Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


15

--------------------------------------------------------------------------------





(a)    all obligations of such Person for borrowed money, whether secured or
unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non‑recourse mortgage debt;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    aggregate net obligations of such Person under Swap Contracts;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), excluding liabilities with respect to earnouts, reimbursements,
true-ups and other similar obligations incurred in connection with the purchase
or sale of assets except to the extent such liabilities are required to appear
on a balance sheet prepared in accordance with GAAP;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
to the extent of the value of the property encumbered by such Lien;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person at
any time prior to the date that is six months after the latest Maturity Date at
such time (other than obligations that can solely be satisfied by delivery of
Equity Interests of such Person), valued, in the case of a redeemable preferred
interest, at the liquidation preference thereof, and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
member of the Consolidated Group and a negative number if such amount would be
owed to a member of the Consolidated Group) and the net obligations under Swap
Contracts shall not be less than zero and (ii) the amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Any liability will
be excluded so long as it is (1) secured by a letter of credit issued for the
benefit of a Credit Party or other member of the Consolidated Group in form and
substance and from a financial institution reasonably acceptable to the
Administrative Agent, but only to the extent no Credit Party or other member of
the Consolidated Group has liability therefor, (2) any obligation (including
obligations under so called “sandwich leases”) against which a third party
indemnified any Credit Party or other member of the Consolidated Group, or
guarantees all loss suffered by any Credit Party or other member of the
Consolidated Group on account thereof, to the extent the indemnitor or guarantor
has the financial wherewithal to satisfy its obligation, or (3) is otherwise
acceptable as a “Covered Liability” in the reasonable discretion of the
Administrative Agent and the Required Lenders.


16

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
calendar quarter and the applicable Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months or one week thereafter, as selected by the Borrower in the
applicable Committed Loan Notice, or such other period that is twelve months or
less requested by the Borrower and consented to by all the Lenders providing
such Eurocurrency Rate Loan; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    with respect to any Interest Period of one month or greater, the
Borrower may specify in the applicable Committed Loan Notice an alternative date
as the last day of such Interest Period, which date shall be a Business Day not
more than three (3) Business Days prior to or following the date that such
Interest Period would otherwise end pursuant to the preceding clauses (i) and
(ii) (but in no event shall such alternative date be a date in a later calendar
month); and
(iv)    no Interest Period shall, with respect to any Loan, extend beyond the
applicable Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant


17

--------------------------------------------------------------------------------





compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means any Person in which any member of the Consolidated Group
directly or indirectly has an ownership interest but is not a Subsidiary.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto. The
term “Lender” may also be used to refer to a Term A-1 Lender, a Term A-2 Lender
or a Lender under an Incremental Term Loan Facility.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to (a) the definitions of Base
Rate, Interest Period and/or Applicable Rate, (b) timing and frequency of
determining rates and making payments of interest and (c) other administrative
matters as may be appropriate, in the discretion of the Administrative Agent, to
(i) reflect the adoption of such LIBOR Successor Rate and (ii) permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


18

--------------------------------------------------------------------------------





“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.
“Loan Documents” means this Agreement, each Note and the Engagement Letter.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means any event or condition that (a) has a material
adverse effect on the business, assets, properties, operations or financial
condition of the Credit Parties and their Subsidiaries taken as a whole or
(b) materially impairs the ability of the Credit Parties as a whole to perform
their material obligations under any Loan Document; provided, however, that any
event or condition will be deemed to have a “Material Adverse Effect” if such
event or condition when taken together with all other events and conditions
occurring or in existence at such time (including all other events and
conditions which, but for the fact that a representation, warranty or covenant
is subject to a “Material Adverse Effect” exception, would cause such
representation or warranty contained herein to be untrue or such covenant to be
breached) would result in a “Material Adverse Effect”, even though,
individually, such event or condition would not do so.
“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”
“Material Lease” means any lease in which any member of the Consolidated Group
is the landlord that individually or together with such tenant’s other leases in
which any member of the Consolidated Group is the landlord, requires annual base
rent to be paid to the Consolidated Group in excess of $100,000,000.
“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and (b)
individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.
“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (i)
which, as of the most recent fiscal quarter of the Guarantor for which financial
statements have been delivered pursuant to Section 6.01, contributed greater
than $100,000,000 of Consolidated EBITDA for the period of four consecutive
fiscal quarters then ended or (ii) which contributed greater than $300,000,000
of Consolidated Gross Asset Value as of such date. A group of Subsidiaries (a
“Material Group”) each of which is not otherwise a Material Subsidiary (defined
in the foregoing sentence) shall constitute a Material Subsidiary if the group
taken as a single entity satisfies the requirements of the foregoing sentence.
“Maturity Date” means (a) with respect to the Term A-1 Facility, the Term A-1
Maturity Date, (b) with respect to the Term A-2 Facility, the Term A-2 Maturity
Date and/or (c) with respect to any Incremental Term Loan Facility, subject to
Section 2.16(a), the date set forth in the applicable Incremental Term Loan
Facility Documents as the “Maturity Date” for such Term Facility or, if the
applicable Incremental Term Loan Facility Documents fail to specify a “Maturity
Date”, the Maturity Date shall be the latest Maturity Date (giving effect to any
available extension options) of any then existing Facility; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date of
such Incremental Term Loan Facility shall be the next preceding Business Day.


19

--------------------------------------------------------------------------------





“Maximum Rate” has the meaning specified in Section 10.09.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Ventas Realty or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“New Lender Joinder Agreement” has the meaning specified in Section 2.16(c).
“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to assets of such Person securing such
Indebtedness (and, if applicable, in the event such Person owns no assets other
than real estate that secures such Indebtedness and assets incident to ownership
of such real estate (e.g., personal property) and has no other Indebtedness, to
such Person and/or such Person’s Equity Interests), other than in respect of
environmental liabilities, fraud, misrepresentation and other similar matters.
“Notes” means, collectively, the Term A-1 Notes, the Term A-2 Notes and any
promissory notes made by the Borrower in favor of a Term Lender under an
Incremental Term Loan Facility evidencing the Term Loans made by such Term
Lender under such Incremental Term Loan Facility in a form agreed among the
Borrower, the Administrative Agent and the Appropriate Lenders, as the context
may require, and “Note” means any of them individually.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between a Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient


20

--------------------------------------------------------------------------------





having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, enforcement or registration of, or from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document except any such Taxes that are Other Connection Taxes
(other than an assignment made pursuant to Section 3.06(b)).
“Outstanding Amount” means, with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, as the case may be, occurring
on such date.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patriot Act” has the meaning specified in Section 10.17.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Ventas Realty or
any ERISA Affiliate or to which Ventas Realty or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Ventas Realty or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis” means, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four (4)
consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions of this Agreement. Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of a Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units


21

--------------------------------------------------------------------------------





that are the subject of such Disposition shall be excluded to the extent
relating to any period prior to the date of the subject transaction, and (ii)
Indebtedness paid or retired in connection with the subject transaction shall be
deemed to have been paid and retired as of the first day of the applicable
period; (b) in the case of an acquisition, development or redevelopment, (i)
income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such acquisition,
development or redevelopment shall be included to the extent relating to any
period prior to the date of the subject transaction, and (ii) Indebtedness
incurred in connection with the subject transaction shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period utilizing the actual interest rates
thereunder or, if actual rates are not ascertainable, assuming prevailing
interest rates hereunder) and (c) in the case of the issuance or exercise of
Equity Interests, Indebtedness paid or retired in connection therewith shall be
deemed to have been paid and retired as of the first day of the applicable
period.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent); provided that to the extent such market practice
is not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.
“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a real estate investment trust as defined in Sections 856‑860 of
the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents , trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Request for Borrowing” means, with respect to a Term Borrowing or a conversion
or continuation of Loans, a Committed Loan Notice.
“Required Incremental Term Loan Facility Lenders” means, as of any date of
determination, with respect to any Incremental Term Loan Facility, Lenders
holding more than 50% of the Outstanding Amount of Loans under such Incremental
Term Loan Facility on such date; provided that the portion of such Incremental
Term Loan Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Incremental Term Loan Facility Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Outstanding Amount of the Term Facilities on such date; provided
that the portion of the Term Facilities held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


22

--------------------------------------------------------------------------------





“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Outstanding Amount of the Term A-1 Facility
on such date; provided that the portion of the Term A-1 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-1 Lenders.
“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Outstanding Amount of the Term A-2 Facility
on such date; provided that the portion of the Term A-2 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-2 Lenders.
“Responsible Officer” means the chief executive officer, any executive vice
president, any vice president, and the treasurer of any Credit Party or any
entity authorized to act on behalf of a Credit Party, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary of a
Credit Party or any entity authorized to act on behalf of a Credit Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Credit Party or entity authorized to act on behalf
of a Credit Party so designated by any of the foregoing officers in a notice to
the Administrative Agent or any other officer or employee of the applicable
Credit Party or entity authorized on behalf of such Credit Party designated in
or pursuant to an agreement between the applicable Credit Party or entity
authorized on behalf of such Credit Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.
“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Guarantor’s Equity Interests, or on account of any return of capital to the
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof); provided that dividends to the extent in the form of Equity Interests
shall not constitute Restricted Payments.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Same Day Funds” means immediately available funds.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
Canadian Government, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section
3.07(a)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Senior Managing Agents” means The Bank of Nova Scotia, The Bank of New York
Mellon, BMO Harris Bank, N.A., Branch Banking and Trust Company, Mizuho Bank,
Ltd., Morgan Stanley Senior Funding, Inc., and Sumitomo Mitsui Banking
Corporation, in their capacity as Senior Managing Agents.


23

--------------------------------------------------------------------------------





“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration in excess of $450,000,000.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Ventas.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement (as defined below), and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Syndication Agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to Section
2.01(b)(i).
“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Borrower pursuant to Section 2.01(b)(i) in an aggregate
principal amount at any one time outstanding


24

--------------------------------------------------------------------------------





not to exceed the amount set forth opposite such Term A-1 Lender’s name on
Schedule 2.01 under the caption “Term A-1 Commitment” or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Term A-1
Lender became a party hereto, as such amount may be adjusted from time to time
in accordance with this Agreement. The initial aggregate Term A-1 Commitments
for all Term A-1 Lenders is $300,000,000.
“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time.
“Term A-1 Lender” means at any time any Lender that holds Term A-1 Loans at such
time.
“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.
“Term A-1 Maturity Date” means January 31, 2023.
“Term A-1 Note” means a promissory note made by the Borrower in favor of a Term
A-1 Lender, evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit D-1.
“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(b)(ii).
“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the Borrower pursuant to Section 2.01(b)(ii) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-2 Lender’s name on Schedule 2.01 under the caption “Term
A-2 Commitment” or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Term A-2 Lender became a party hereto, as such
amount may be adjusted from time to time in accordance with this Agreement. The
initial aggregate Term A-2 Commitments for all Lenders is $600,000,000.
“Term A-2 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-2 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time.
“Term A-2 Lender” means at any time any Lender that holds Term A-2 Loans at such
time.
“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.
“Term A-2 Maturity Date” means January 31, 2024.
“Term A-2 Note” means a promissory note made by the Borrower in favor of a Term
A-2 Lender, evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit D-2.
“Term Borrowing” means a Term A-1 Borrowing, a Term A-2 Borrowing or a borrowing
consisting of simultaneous Term Loans under an Incremental Term Loan Facility of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders participating in such
Incremental Term Loan Facility.


25

--------------------------------------------------------------------------------





“Term Facilities” means the Term A-1 Facility, the Term A-2 Facility and each
Incremental Term Loan Facility.
“Term Lender” means a Term A-1 Lender, a Term A-2 Lender or any Lender that
holds a Term Loan under an Incremental Term Loan Facility.
“Term Loan” means a Term A-1 Loan, a Term A-2 Loan and, unless otherwise
specified, each term loan made in connection with any Incremental Term Loan
Facility.
“Threshold Amount” means $125,000,000.
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Ventas” means Ventas, Inc., a Delaware corporation, and its permitted
successors.
“Ventas Realty” means Ventas Realty, Limited Partnership, a Delaware limited
partnership.
“Wholly-Owned Subsidiary” means any wholly-owned Subsidiary of the Guarantor
that is not a special purpose entity.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections,


26

--------------------------------------------------------------------------------





Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Annual Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Consolidated
Group shall be deemed to be carried in accordance with GAAP, excluding the
effects of FASB ASC 825 on financial liabilities.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Annual Financial Statements for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
(c)    Pro Forma Basis. Determinations of compliance with the financial
covenants hereunder shall be made on a Pro Forma Basis.
1.04    Rounding.
Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding‑up if there is no nearest number).


27

--------------------------------------------------------------------------------





1.05    Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
with this Agreement and the transactions contemplated hereby or thereby
(including Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary, but subject to the agreements set
forth in Section 10.02, neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it; and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.


1.06    Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the establishment of the rates
described in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rates thereto.
ARTICLE II.    

THE COMMITMENTS AND BORROWINGS
2.01    Commitments.
(a)    [Reserved].
(b)    Term Loans.
(i)    Term A-1 Loans. Subject to the terms and conditions set forth herein,
each Term A-1 Lender severally agrees to make a single loan to the Borrower on
the Closing Date in Dollars in an amount not to exceed such Term A-1 Lender’s
Term A-1 Commitment.
(ii)    Term A-2 Loans. Subject to the terms and conditions set forth herein,
each Term A-2 Lender severally agrees to make a single loan to the Borrower on
the Closing Date in Dollars in an amount not to exceed such Term A-2 Lender’s
Term A-2 Commitment.
(iii)    Any Term Loans repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Notwithstanding anything


28

--------------------------------------------------------------------------------





to the contrary contained herein, each Lender may, at its option, fulfill its
obligations to make any Term Loan available to the Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that the exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 12:00 Noon (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one week or one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans, the Administrative Agent shall notify the Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Appropriate Lenders. Each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof. Each Borrowing of or
conversion to Base Rate Loans shall be in a minimum principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) the name of the Borrower, (ii)
whether the Borrower is requesting a Term Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (iii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the principal amount of Loans to be
borrowed, converted or continued, (v) the Type and Class of Loans to be borrowed
or continued or to which existing Loans are to be converted, and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice with respect
to a Term Borrowing or if the Borrower fails to give a timely notice requesting
a conversion or continuation of a Term Borrowing, then the applicable Loans
shall be made as, or continued as Eurocurrency Rate Loans with an Interest
Period of one month. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)    In the case of a Term Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction or waiver
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds,


29

--------------------------------------------------------------------------------





in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be converted to or continued as Eurocurrency Rate Loans if the
Administrative Agent has notified the Borrower that the Required Lenders have
determined that such a continuation or conversion is not appropriate, and the
Required Lenders may require that any or all of the then outstanding
Eurocurrency Rate Loans be prepaid or converted into Base Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.
(e)    After giving effect to all Term Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than eight (8) Interest Periods in effect with respect to all
Loans.
2.03    [Reserved].
2.04    [Reserved].
2.05    [Reserved].
2.06    Prepayments.
(a)    The Borrower may, upon notice by the Borrower to the Administrative
Agent, at any time or from time to time, voluntarily prepay Term Loans in whole
or in part without premium or penalty; provided that (i) such notice must be in
a form reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) two (2) Business Days (or
such shorter period as the Administrative Agent shall agree) prior to any date
of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of
Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (iii) any prepayment of Term Loans that are Base Rate Loans shall
be in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, or in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Facility and the Type(s) of Term Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Term
Loans. The Administrative Agent will promptly notify each Appropriate Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied. Any prepayment of Term Loans that are Eurocurrency Rate Loans
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.18, each prepayment made pursuant to this clause (a) shall be made
ratably among the Appropriate Lenders in accordance with their respective
Applicable Percentages in respect of the applicable Facility.


30

--------------------------------------------------------------------------------





(b)    [Reserved].
(c)    [Reserved].
(d)    [Reserved].
(e)    [Reserved].
(f)    [Reserved].
2.07    Termination or Reduction of Commitments.
Notwithstanding anything to the contrary contained herein, immediately after
funding of the Term Loans on the Closing Date, the Term Commitments shall be
automatically and permanently reduced to zero.
2.08    Repayment.
(a)    [Reserved].
(b)    [Reserved].
(c)    The Borrower shall repay the Outstanding Amount of each Term A-1 Loan on
the Term A-1 Maturity Date, unless accelerated sooner pursuant to Section 8.02,
together with accrued but unpaid interest, fees and all other sums with respect
thereto.
(d)    The Borrower shall repay the Outstanding Amount of each Term A-2 Loan on
the Term A-2 Maturity Date, unless accelerated sooner pursuant to Section 8.02,
together with accrued but unpaid interest, fees and all other sums with respect
thereto.
(e)    The Borrower shall repay to the Term Lenders holding Term Loans of any
Incremental Term Loan Facility on the Maturity Date for such Incremental Term
Loan Facility the aggregate principal amount of all Term Loans of such
Incremental Term Loan Facility outstanding on such date, unless accelerated
sooner pursuant to Section 8.02, together with accrued but unpaid interest, fees
and all other sums with respect thereto.
2.09    Interest.
(a)    Applicable Interest. Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the Eurocurrency Rate for such Interest Period plus the Applicable
Rate; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
(b)    Default Interest.
(i)    If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


31

--------------------------------------------------------------------------------





(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
2.10    Fees.
The Borrower shall pay to the Bookrunners and the Administrative Agent for their
own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Engagement Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever, absent manifest error.
2.11    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.12    Evidence of Debt.
The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. Subject to the entries in the Register, which shall
be controlling, the accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Borrowings made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and


32

--------------------------------------------------------------------------------





deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
2.13    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Subject to the following sentence, except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a date other than a Business Day, such due date shall be extended to the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to the Loans constituting such
Borrowing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. In the event the Borrower pays such amount to the
Administrative Agent, then such amount shall reduce the principal amount of such
Borrowing. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)     Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the applicable Lenders hereunder that the Borrower


33

--------------------------------------------------------------------------------





will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Appropriate Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Appropriate Lender to make any Loan shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.14    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any
Loans made by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans or such other amounts owing them, as applicable, provided
that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.14 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.14 shall apply).


34

--------------------------------------------------------------------------------





The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
2.15    [Reserved].
2.16    Increase in Facilities.
(a)    Request for Increase. At any time prior to the applicable Maturity Date,
upon written notice to the Administrative Agent by the Borrower, the Borrower
shall have the right to request an increase in the aggregate amount of the Term
Facilities to an amount not exceeding $1,500,000,000 in the aggregate after
giving effect to such increase by requesting an increase in the Term A-1
Facility (each such increase, an “Incremental Term A-1 Increase”), requesting an
increase in the Term A-2 Facility (each such increase, an “Incremental Term A-2
Increase”) or establishing a new (or increasing an existing) tranche of pari
passu term loans (each an “Incremental Term Loan Facility”; each Incremental
Term Loan Facility, Incremental Term A-1 Increase and Incremental Term A-2
Increase are collectively referred to as “Incremental Facilities”); provided
that (i) no Default has occurred and is continuing, (ii) each Incremental
Facility must be in a minimum amount of $10,000,000 and in integral multiples of
$5,000,000 in excess thereof (or such other amounts as are agreed to by the
Borrower and the Administrative Agent), (iii) all Incremental Term A-1 Increases
and Incremental Term A-2 Increases shall be on the same terms as the Facility
being increased, (iv) all incremental commitments and loans provided as part of
an Incremental Term Loan Facility shall, subject to clause (i) of the second
proviso to Section 10.01, be on terms agreed to by the Borrower and the Lenders
providing such Incremental Term Loan Facility, provided, that (x) the final
maturity date of an Incremental Term Loan Facility may not be earlier than the
latest maturity date (including any available extension option) of any then
existing Facility and (y) if the terms of such Incremental Term Loan Facility
(other than final maturity) are not the same as the terms of the Term A-1
Facility, the Term A-2 Facility or a then existing Incremental Term Loan
Facility, such new Incremental Term Loan Facility shall be on terms reasonably
acceptable to the Administrative Agent, and (v) the conditions to the making of
a Borrowing set forth in clause (e) of this Section 2.16 shall be satisfied or
waived. At the time of sending notice to the Administrative Agent of the
exercise of such right, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).
(b)    Lender Elections. Each applicable Lender shall notify the Administrative
Agent within the time period specified in Section 2.16(a) whether or not it
agrees to participate in the requested Incremental Facility and, if so, whether
by an amount equal to, greater than, or less than the portion of the Incremental
Facility offered to it. Any Lender not responding within such time period shall
be deemed to have declined to participate in the Incremental Facility. Neither
the Arrangers nor the Administrative Agent shall have any responsibility for
arranging any such Incremental Facility without their prior written consent, and
no Lender shall be required to make term loans under the Incremental Facility to
facilitate such Incremental Facility.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each applicable Lender of the
Lenders’ responses to each request made hereunder. Subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”).


35

--------------------------------------------------------------------------------





(d)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of any such Incremental Facility. The Administrative Agent shall
promptly notify the Borrower and the applicable Lenders of the final allocation
of such Incremental Facility and the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to each
Incremental Facility:
(i)    the Borrower shall deliver to the Administrative Agent a certificate of
the Borrower dated as of the Increase Effective Date signed by a Responsible
Officer (x) certifying and attaching the resolutions adopted by each of the
Credit Parties approving or consenting to such Incremental Facility, and
(y) certifying that (1) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects (or, in the case of the representations and warranties in Section 5.22
or any representation and warranty that is qualified by materiality, in all
respects) on and as of the Increase Effective Date (other than the
representations in Section 5.05(c) and Section 5.18, which shall be made only as
of the Closing Date), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, in the case of the
representations and warranties in Section 5.22 or any representation and
warranty that is qualified by materiality, in all respects) as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (2) as of the Increase Effective Date,
and immediately after giving effect to such Incremental Facility, no Default
exists;
(ii)    the Administrative Agent shall have received (x) a New Lender Joinder
Agreement duly executed by the Borrower and each Eligible Assignee, if any, that
is becoming a Lender in connection with such Incremental Facility, which New
Lender Joinder Agreement shall be acknowledged and consented to in writing by
the Administrative Agent and (y) written confirmation from each existing Lender,
if any, participating in such Incremental Facility of the amount by which its
Commitments and/or Loans will be increased;
(iii)    upon the reasonable request of any Lender made at least ten (10) days
prior to the applicable Increase Effective Date, the Borrower shall have
provided to such Lender the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the Patriot Act, in each case at least five (5) days
prior to the applicable Increase Effective Date;
(iv)    if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver to each Lender that
so requests, in a form reasonably acceptable to such Lender, a Beneficial
Ownership Certification in relation to the Borrower at least five days prior to
the applicable Increase Effective Date;
(v)    the Borrower shall provide a Note to any new Lender joining on the
Increase Effective Date, if requested;
(vi)    if requested by the Administrative Agent or any Lender participating in
such Incremental Facility, the Administrative Agent shall have received a
favorable opinion of counsel


36

--------------------------------------------------------------------------------





(which counsel shall be reasonably acceptable to Administrative Agent),
addressed to Administrative Agent and each Lender, as to such customary matters
concerning the increase in the aggregate amount of the Facilities as
Administrative Agent may reasonably request;
(vii)    the Borrower shall pay such fees to the Administrative Agent, for the
benefit of the Lenders providing such Incremental Facility as determined by the
Borrower and the Lenders providing such Incremental Facility at the time of such
Incremental Facility;
(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Lenders providing such Incremental Facility
reasonably may require; and
(ix)    such other conditions of the Lenders providing such Incremental Facility
shall be satisfied or waived.
(f)    Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (e) of this Section
2.16, the Administrative Agent shall notify the Lenders of the occurrence of the
Incremental Facility effected on such Increase Effective Date and each
participating Lender shall, upon satisfaction or waiver of the applicable
conditions set forth in Section 4.02, make a term loan to the Borrower equal to
its allocated portion of such Incremental Facility.
(g)    Conflicting Provisions. This Section 2.16 shall supersede any provisions
in Sections 2.14 or 10.01 to the contrary.
(h)    Amendments. If any amendment to this Agreement is reasonably requested to
give effect to or to evidence any Incremental Term Loan Facility pursuant to and
in accordance with this Section 2.16, then such amendment shall be effective if
executed by the Credit Parties, each Lender providing such Incremental Term Loan
Facility and the Administrative Agent.
2.17    [Reserved].
2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof


37

--------------------------------------------------------------------------------





as required by this Agreement, as determined by the Administrative Agent; third,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.18(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
ARTICLE III.    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent or the Borrower, as
applicable) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or the Borrower, then the Administrative
Agent or the Borrower shall be entitled to make such deduction or withholding,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(i)    If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 3.01(e), (B) the Administrative


38

--------------------------------------------------------------------------------





Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) of Indemnified Taxes or Other Taxes the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(ii)    If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e), (B) the Borrower or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) of Indemnified Taxes or Other Taxes the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnification.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof, within ten (10) Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto, to
the extent such Indemnified Taxes or Other Taxes are payable in respect of any
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document or otherwise with respect to any Loan Document or
activities related thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify and shall make payment in respect
thereof, within ten (10) Business Days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the


39

--------------------------------------------------------------------------------





Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Facilities and the repayment,
satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders.
(i)    Each Recipient shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the Borrower hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Recipient’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Recipient’s status for withholding tax
purposes in the applicable jurisdictions. Notwithstanding the previous sentence,
the completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.01(e)(ii)(A) and (ii)(B) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States:
(A)    any Recipient that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine that such Lender is not
subject to backup withholding or information reporting requirements; and


40

--------------------------------------------------------------------------------





(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:
(I)    duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
(II)    duly completed executed copies of IRS Form W‑8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable),
(IV)    to the extent a Foreign Lender is not the beneficial owner of payments
made under any Loan Documents, executed copies of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner, or
(V)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in withholding tax duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(VI)    each Recipient shall deliver to the Administrative Agent and the
Borrower at the time or times prescribed by applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law or reasonably requested by the
Administrative Agent or the Borrower sufficient for the Administrative Agent and
the Borrower to comply with their obligations under FATCA and to determine
whether payments to such


41

--------------------------------------------------------------------------------





Recipient are subject to withholding tax under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (VI), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(iii)    Each Recipient shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out‑of‑pocket expenses incurred by the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the Administrative Agent or any Lender be required
to pay any amount to a Credit Party pursuant to this subsection the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-Tax position than the Administrative Agent or such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Loan or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable interbank
market (each an “Affected Eurocurrency Rate Loan”), then (a) such Lender shall
promptly give


42

--------------------------------------------------------------------------------





written notice of such circumstances to the Borrower through the Administrative
Agent, which notice shall be withdrawn whenever such circumstances no longer
exist, (b) the obligation of such Lender hereunder to make, maintain, fund or
charge interest with respect to Affected Eurocurrency Rate Loans, continue
Affected Eurocurrency Rate Loans as such and to convert a Base Rate Loan to an
Affected Eurocurrency Rate Loan shall forthwith be suspended and, until such
time as it shall no longer be unlawful for such Lender to make, maintain, fund
or charge interest with respect to such Affected Eurocurrency Rate Loans, such
Lender shall then have a commitment only to make a Base Rate Loan when an
Affected Eurocurrency Rate Loan is requested, (c) such Lender’s Loans then
outstanding as Affected Eurocurrency Rate Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by Law and (d) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. If any such conversion or prepayment
of an Affected Eurocurrency Rate Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to Section
3.05.


3.03    Inability to Determine Rates.
If (a) in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, the Administrative Agent determines that
(i) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (any such Eurocurrency Rate Loans, “Impacted Loans”), (b)
in connection with an existing or proposed Base Rate Loan, the Administrative
Agent determines that adequate and reasonable means do not exist for determining
the Eurocurrency Rate component of the Base Rate, if any, or (c) the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended to the extent of the
affected Eurocurrency Rate Loans or Interest Periods, and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate, if any, shall be
suspended, in each case until the Administrative Agent upon the instruction of
the Required Lenders revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Base Rate Loan in the amount
specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case such alternative
rate of interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of this section, (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and


43

--------------------------------------------------------------------------------





fairly reflect the cost to such Lenders of funding the Impacted Loans, in which
case the Administrative Agent, in consultation with the Borrower and the
affected Lenders, may establish a different alternative interest rate for the
Impacted Loans, or (3) any affected Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Lender to any Taxes of any kind whatsoever with respect to
this Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b), (d) and (e) of the
definition of Excluded Taxes and (C) Connection Income Taxes);
(iii)    impose on any Lender or the applicable interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered. The Borrower
shall not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lender and
not the result of some specific reserve or similar requirement imposed on such
Lender as a result of such Lender’s special circumstances.


44

--------------------------------------------------------------------------------





(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the basis for and calculation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower, in detail sufficient to enable the Borrower to verify the computation
thereof, shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof. Any amounts requested to be payable pursuant to this
Section 3.04 shall be requested in good faith (and not on an arbitrary and
capricious basis) and consistent with similarly situated customers of the
applicable Lender after consideration of factors as such Lender then reasonably
determines to be relevant.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three month period referred to above shall
be extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) so long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) so long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) Business Days
from receipt of such notice.
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


45

--------------------------------------------------------------------------------





(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank Eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.13.
3.07    LIBOR Successor Rate.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or


46

--------------------------------------------------------------------------------





(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein
Notwithstanding anything else herein, any LIBOR Successor Rate that is adopted
in accordance herewith shall provide that in no event shall such rate be less
than zero for purposes of this Agreement.
(c)    This Section 3.07 shall supersede any provisions in Section 10.01 to the
contrary.
3.08    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Facilities, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.
ARTICLE IV.    

CONDITIONS PRECEDENT TO BORROWINGS
4.01    Conditions of Initial Borrowing.


47

--------------------------------------------------------------------------------





The effectiveness of this Agreement and the obligation of each Lender to make
its initial Loans hereunder on the Closing Date are subject to satisfaction or
waiver of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement, executed and delivered by the
Administrative Agent, the Borrower, the Guarantor and each Lender listed on
Schedule 2.01;
(ii)    a Term A-1 Note executed by the Borrower in favor of each Term A-1
Lender requesting a Term A-1 Note, and a Term A-2 Note executed by the Borrower
in favor of each Term A-2 Lender requesting a Term A-2 Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Credit Party is validly existing, in good standing and
qualified to engage in business in its state of organization and in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(v)    (A) favorable opinions of Latham & Watkins LLP, counsel to the Credit
Parties, addressed to the Administrative Agent and each Lender and (B) favorable
opinions of in-house counsel to Ventas, addressed to the Administrative Agent
and each Lender;
(vi)    a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Section 4.02 have been satisfied; (B) the current Debt
Ratings; and (C) that, as of the date of the Closing Date, the Borrower is in
pro forma compliance with the financial covenants contained in Section 7.10 (and
attaching the computations in reasonable detail satisfactory to the
Administrative Agent); and
(vii)    evidence that, substantially concurrently with the Closing Date, all
Indebtedness and other obligations under or in connection with the Existing Term
Loan Agreement (including without limitation all unpaid principal, interest,
fees, expenses and other amounts owing thereunder or in connection therewith)
will be repaid in full and all commitments to lend thereunder will be
terminated.
(b)    Any fees required to be paid by the Borrower on or prior to the Closing
Date pursuant to the Loan Documents and all expenses required to be reimbursed
by the Borrower on or prior to the Closing Date pursuant to the Loan Documents
shall have been paid, provided that invoices (which invoice may be in summary
form) for such expenses have been presented to the Borrower a reasonable period
of time (and in any event not less than two (2) Business Days) prior to the
Closing Date (including, unless waived by the


48

--------------------------------------------------------------------------------





Administrative Agent, all reasonable, documented, out-of-pocket fees, charges
and disbursements of counsel (including any local counsel) to the Administrative
Agent, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent)).
(c)    Upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti‑money‑laundering rules and regulations, including
the Patriot Act, in each case at least five (5) days prior to the Closing Date.
(d)    If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver to each Lender that
so requests, in a form reasonably acceptable to such Lender, a Beneficial
Ownership Certification in relation to the Borrower at least five (5) days prior
to the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
4.02    Conditions to All Borrowings.
The obligation of each Lender to honor any Request for Borrowing (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Credit Parties contained in
Article V or any other Loan Document, or which are contained in any document
required to be furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, in the case
of the representations and warranties in Section 5.22 or any representation and
warranty that is qualified by materiality, in all respects) on and as of the
date of such Borrowing (other than the representations in Section 5.05(c) and
Section 5.18, which shall be made only as of the Closing Date), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
in the case of the representations and warranties in Section 5.22 or any
representation and warranty that is qualified by materiality, in all respects)
as of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist on the date of such Borrowing, or would result
from such proposed Borrowing or from the application of the proceeds thereof.
(c)    The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.


49

--------------------------------------------------------------------------------





Each Request for a Borrowing (other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.
ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power.
Each Credit Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified to do business and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (solely as to Subsidiaries that are not the Borrower),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Credit Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Credit Party is party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), as contemplated hereunder or to the
extent such conflict, breach, contravention or violation, or creation of any
such Lien or required payment could not reasonably be expected to have a
Material Adverse Effect.
5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of this Agreement or any other Loan
Document, except for such approvals, consents, exemptions, authorizations or
other actions or notices or filings which have already been completed or
obtained.
5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Credit Parties party thereto.
This Agreement constitutes, and each


50

--------------------------------------------------------------------------------





other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of the Credit Parties party thereto, enforceable against such
Credit Parties in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and except that the remedy of
specific performance and other equitable remedies are subject to judicial
discretion.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Annual Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and its results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Guarantor and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and material Indebtedness,
in each case, to the extent required by GAAP.
(b)    In respect of any unaudited consolidated balance sheet of the
Consolidated Group delivered hereunder after the Closing Date and the related
unaudited consolidated statements of income or operations, equity and cash flows
for the fiscal quarter ended on such date, such financial statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein or as otherwise
permitted pursuant to Section 1.03, (ii) fairly present the financial condition
of the Consolidated Group as of the date thereof and its results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year‑end audit adjustments and (iii) show
all material indebtedness and other material liabilities, direct or contingent,
of the Guarantor and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and material Indebtedness, in each
case, to the extent required by GAAP.
(c)    Since the date of the Annual Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
5.06    Litigation.
There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Credit Parties, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against a Credit Party or any Subsidiary or against any of their properties or
revenues that (a) affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) as to which
there is a reasonable possibility of an adverse determination, and, if so
adversely determined, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
5.07    [Reserved].
5.08    Ownership of Property and Valid Leasehold Interests; Liens.
(a)    Each of the Credit Parties and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its


51

--------------------------------------------------------------------------------





business, except for such defects in title or valid leasehold interests as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    The property of the Credit Parties and their Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance.
There are no existing violations of Environmental Laws or claims alleging
potential liability or responsibility for the violation of any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Insurance.
The Credit Parties and their Subsidiaries maintain or require the tenants or
managers of their owned properties to maintain insurance with respect to their
owned properties with insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried under similar
circumstances by companies engaged in similar businesses and owning similar
properties in localities where the Credit Parties or the applicable Subsidiary
operates.
5.11    Taxes.
The Credit Parties and their Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, or except where the failure to take any of the foregoing
actions could not reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect. To the knowledge of the Credit Parties,
there is no proposed tax assessment against any Credit Party or any Subsidiary
that would, if made, have a Material Adverse Effect.
5.12    ERISA Compliance.
Except as has resulted in, or would not reasonably be expected to have, a
Material Adverse Effect:.
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination or
opinion letter from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the knowledge of the
Borrower, nothing has occurred that could reasonably be expected to prevent, or
cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.


52

--------------------------------------------------------------------------------





(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred that, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
(d)    Neither the Borrower nor any Guarantor is or will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.
5.13    Margin Regulations; Investment Company Act; REIT Status.
(a)    No Credit Party is engaged nor will any Credit Party engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    No Credit Party is, nor is any Credit Party required to be, registered as
an “investment company” under the Investment Company Act of 1940.
(c)    The Guarantor qualifies as a REIT.
5.14    Disclosure.
No report, financial statement, certificate or other information, in each case,
furnished in writing by or on behalf of any Credit Party or any Subsidiary to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), contains, as of the date of delivery of such
report, financial statement, certificate or other information, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that actual results may differ materially from
projections).
5.15    Compliance with Laws.
Each of the Credit Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
5.16    Sanctions Concerns.


53

--------------------------------------------------------------------------------





No Credit Party, nor any Subsidiary, nor, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Guarantor,
any director, officer or employee thereof is an individual or entity that is (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List or (c) with respect to any Credit Party or
Subsidiary, located, organized or resident in a Designated Jurisdiction and with
respect to any individual, resident in any Designated Jurisdiction.
5.17    Use of Proceeds.
The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11. No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.
5.18    Solvency.
Immediately after giving effect to the Borrowing made on the Closing Date, (a)
the fair value of the assets of the Credit Parties, taken as a whole, will
exceed their debts and liabilities, subordinated, contingent or otherwise; (b)
the present fair saleable value of the property of the Credit Parties, taken as
a whole, will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
mature; and (c) no Credit Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.
5.19    Taxpayer Identification Number.
Each Credit Party’s true and correct U.S. taxpayer identification number, if
any, is set forth on Schedule 5.19.
5.20    EEA Financial Institutions.
No Credit Party is an EEA Financial Institution.
5.21    Anti-Money Laundering; Anti-Corruption Laws.
(a)    Each Credit Party, its Subsidiaries and, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Guarantor,
each director, officer or employee thereof are in compliance in all material
respects with any applicable Anti-Money Laundering Law, except in such instances
in which the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect.
(b)    To the knowledge of the chief executive officer, chief financial officer
or general counsel of the Guarantor, for the past two years, each Credit Party
and its Subsidiaries have conducted their businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, the Corruption of Foreign Public Officials Act (Canada)
and other similar anti-corruption legislation in other jurisdictions to the
extent applicable to, and binding on, the Credit Parties, and the Guarantor has
instituted and maintains policies and procedures required, in its reasonable
judgment, to comply in all material respects with such laws.


54

--------------------------------------------------------------------------------





5.22    Beneficial Ownership.
As of the Closing Date and each Increase Effective Date, the information
included in each Beneficial Ownership Certification delivered to the
Administrative Agent and/or any Lender pursuant to Section 4.01(d) or Section
2.16(e)(iv), as applicable, is true and correct in all respects.
ARTICLE VI.    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Credit Party shall
(or, solely in the case of the covenant set forth in Section 6.12, the Guarantor
shall), and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.12) cause each Subsidiary to:
6.01    Financial Statements.
Deliver to the Administrative Agent (for distribution to each Lender):
(a)    as soon as available, but in any event within five (5) Business Days
following the date the Guarantor is required to file its Form 10‑K with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise) (commencing with the fiscal year ending December 31,
2018), a consolidated balance sheet of the Consolidated Group as at the end of
such fiscal year, and the related consolidated statements of income or
operations, equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws; and
(b)    as soon as available, but in any event within five (5) Business Days
following the date the Guarantor is required to file its Form 10‑Q with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise) (commencing with the fiscal quarter ending June 30, 2018),
an unaudited consolidated balance sheet of the Consolidated Group as at the end
of such fiscal quarter, and the related unaudited consolidated statements of
income or operations for such fiscal quarter and for the portion of the
Guarantor’s fiscal year then ended, and the related unaudited statements of
stockholders’ equity and cash flows for the portion of the Guarantor’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, as applicable, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer as fairly presenting the financial condition, results of operations,
equity and cash flows of the Guarantor and its Subsidiaries in accordance with
GAAP, subject only to normal year‑end audit adjustments and the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Credit Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Credit Parties to


55

--------------------------------------------------------------------------------





furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.
6.02    Certificates; Other Information.
Deliver to the Administrative Agent (for distribution to each Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending June 30, 2018), a duly completed
Compliance Certificate signed by a Responsible Officer;
(b)    promptly after any request by the Administrative Agent, copies of any
management letters submitted to the board of directors (or the audit committee
of the board of directors) of the Guarantor by independent accountants in
connection with an audit of the accounts of the Guarantor (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Guarantor, and copies of all annual, regular, periodic and
special reports and registration statements that the Guarantor may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Guarantor or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non‑U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Guarantor or any
Subsidiary thereof;
(e)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Guarantor or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Guarantor posts such documents, or provides a link thereto, on the Guarantor’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Guarantor’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third‑party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail), which shall
notify each Lender, of the posting of any such documents and, upon request,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies)


56

--------------------------------------------------------------------------------





of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Credit Parties hereby acknowledge that (a) the Administrative Agent, the
Bookrunners and/or the Arrangers will make available to the Lenders materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, Clear Par or a similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel that do not wish to receive material non‑public information with
respect to the Credit Parties or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Credit
Parties hereby agree that so long as any Credit Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (x) by
marking Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Bookrunners, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non‑public information with respect to the Credit Parties or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07) (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent, the
Bookrunners and the Arrangers shall treat any Borrower Materials that are not
marked “PUBLIC” or that are marked “PRIVATE” as being suitable only for posting
on a portion of the Platform not designated “Public Investor.” Notwithstanding
the foregoing, the Credit Parties shall be under no obligation to mark any
Borrower Materials “PUBLIC.”
6.03    Notices.
Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:
(a)    the occurrence of any Default;
(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
(c)    the information set forth in Section 6.13 at the times required therein;
(d)    any material change in accounting policies or financial reporting
practices by the Guarantor or any Subsidiary; and
(e)    any announcement by Moody’s, S&P or Fitch of any change or possible
adverse change in a Debt Rating.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Credit Parties have
taken and propose to take with respect thereto. Each notice pursuant to


57

--------------------------------------------------------------------------------





Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Taxes.
Pay and discharge as the same shall become due and payable, all of its Federal
and other material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves with respect thereto, to the extent required by GAAP, are maintained on
the books of the applicable Person, in each case in this Section 6.04 except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction not prohibited by Section 7.04, or to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect;
(b)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
(c)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non‑preservation of that could reasonably be expected to
have a Material Adverse Effect.
6.06    Maintenance of Properties.
(a)    Maintain, preserve and protect, or make contractual or other provisions
to cause to maintain, preserve or protect, all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b)    make, or make contractual or other provisions to cause to be made, all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07    Maintenance of Insurance.
Maintain or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its properties to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons (including with
respect to any captive insurance subsidiary or self-insurance, a system or
systems of self-insurance and reinsurance which accords with the practices of
similar businesses).
6.08    Compliance with Laws.
Comply in all material respects with the requirements of all Laws (including,
without limitation, Environmental Laws) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree


58

--------------------------------------------------------------------------------





is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
6.09    Books and Records.
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Credit Party or Subsidiary, as the case may be.
6.10    Inspection Rights.
Subject to (x) rights of tenants, (y) applicable health and safety laws, and (z)
except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and independent contractors of the Administrative Agent and each
Lender (in each case of a Lender, coordinated through the Administrative Agent)
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that the Guarantor and Borrower shall
have the right to participate in any such discussions), all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that (i)
absent an Event of Default, the Credit Parties shall only be required to pay for
one such visit and inspection in any twelve (12) month period and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
6.11    Use of Proceeds.
Use proceeds from the Loans (a) to refinance existing Indebtedness and (b) for
working capital, capital expenditures, and other general corporate purposes,
including Investments permitted by Section 7.02, dividends and distributions,
and acquisitions and developments, not in contravention of any of the Loan
Documents or any applicable Law.
6.12    REIT Status.
Maintain Ventas’ status as a REIT under the Code.
6.13    Employee Benefits.
(a)    Comply with the applicable provisions of ERISA and the Code with respect
to each Plan, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, and (b) furnish to the Administrative Agent
(x) within five (5) Business Days after any Responsible Officer or any ERISA
Affiliate knows or has reason to know that an ERISA Event has occurred that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of Ventas Realty or any of its ERISA Affiliates in an
aggregate amount exceeding the Threshold Amount or the imposition of a Lien, a
statement setting forth details as to such ERISA Event and the action, if any,
that Ventas Realty or ERISA Affiliate proposes to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by Ventas
Realty or any ERISA Affiliate with the IRS with respect to each Pension Plan;
(2) the most recent actuarial valuation


59

--------------------------------------------------------------------------------





report for each Pension Plan; (3) all notices received by Ventas Realty or any
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (4) such other documents or governmental reports
or filings relating to any Plan as the Administrative Agent shall reasonably
request.
6.14    Anti-Corruption.
Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions to the extent
applicable to, and binding on, the Credit Parties and maintain policies and
procedures required, in its reasonable judgment, to comply in all material
respects with such laws.
ARTICLE VII.    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Credit Party shall
not, nor shall it permit any Subsidiary (except that Section 7.09 shall apply
only to Wholly-Owned Subsidiaries) to, directly or indirectly:
7.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens securing Indebtedness permitted under Section 7.03;
(c)    Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto, to the extent required by GAAP, are maintained on the books of
the applicable Person;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;
(e)    pledges or deposits or other Liens arising in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, or to secure statutory obligations, other
than any Lien imposed by ERISA;
(f)    Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;
(g)    the interests of lessees and lessors under leases or subleases of, and
the interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;


60

--------------------------------------------------------------------------------





(h)    Liens on property where such Credit Party or Subsidiary is insured
against such Liens by title insurance;
(i)    Liens on property acquired by a Credit Party or any Subsidiary after the
date hereof and that are in place at the time such properties are so acquired
and not created in contemplation of such acquisition;
(j)    Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;
(k)    Liens securing assessment bonds, so long as such Credit Party or
Subsidiary is not in default under the terms thereof;
(l)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(m)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(n)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(o)    Liens solely on any cash earnest money deposits made by a Credit Party or
any Subsidiary in connection with any letter of intent or purchase agreement;
(p)    assignments to a reverse Section 1031 exchange trust;
(q)    licenses of intellectual property granted in the ordinary course of
business;
(r)    Liens on assets of a Credit Party or any Subsidiary securing obligations
under Swap Contracts; and
(s)    precautionary UCC filings in respect of operating leases.
7.02    Investments.
Make or allow Investments consisting of:
(a)    unimproved land holdings and construction in progress to exceed, in the
aggregate, for all Investments under this clause (a) at any one time
outstanding, thirty-five percent (35%) of Consolidated Gross Asset Value; and
(b)    Investments in Joint Ventures to exceed, in the aggregate, for all
Investments under this clause (b) at any one time outstanding, twenty-five
percent (25%) of Consolidated Gross Asset Value.


61

--------------------------------------------------------------------------------





For purposes of this Section 7.02, the aggregate Investment in Joint Ventures
will be valued at book value as shown on the consolidated balance sheet of the
Guarantor, as determined in accordance with GAAP.
7.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents; and
(b)    other Indebtedness; provided that (i) at the time of the incurrence of
such Indebtedness and after giving effect thereto (including any Liens
associated therewith) no Event of Default has occurred and is continuing or
would result therefrom and (ii) with respect to obligations of a Credit Party in
respect of Swap Contracts, such Swap Contracts shall be entered into in order to
manage existing or anticipated risk and not for speculative purposes.
7.04    Fundamental Changes.
Merge, dissolve, liquidate, amalgamate, consolidate with or into another Person,
except that, so long as no Default exists or would result therefrom:
(a)    any Person (other than the Borrower) may merge with or into the Guarantor
in a transaction in which the Guarantor shall be the continuing or surviving
Person;
(b)    any Person (other than the Guarantor) may merge with or into, consolidate
with or amalgamate with the Borrower in a transaction in which the Borrower
shall be the continuing or surviving Person;
(c)    any Person may merge with or into, consolidate with or amalgamate with
any Subsidiary (other than the Borrower) in a transaction in which the
continuing or surviving Person shall be a Subsidiary;
(d)    any Subsidiary (other than the Borrower) may merge with or into,
consolidate with or amalgamate with any Person in order to consummate an
Investment permitted by Section 7.02 or a Disposition;
(e)    any Subsidiary (other than the Borrower) may merge into the Guarantor or
any other Subsidiary; and
(f)    any Subsidiary may liquidate or dissolve if the Credit Parties determine
in good faith that such liquidation or dissolution is in the best interests of
the Credit Parties and is not materially disadvantageous to the Lenders.
7.05    [Reserved].
7.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided that,
(a)    the Guarantor and each Subsidiary may declare or make, directly or
indirectly, any Restricted Payment required to qualify and maintain the
Guarantor’s qualification as a REIT;


62

--------------------------------------------------------------------------------





(b)    the Guarantor and each Subsidiary may declare or make, directly or
indirectly, any Restricted Payment required to avoid the payment of Federal or
state income or excise tax;
(c)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Guarantor and each Subsidiary may purchase, redeem,
retire, acquire, cancel or terminate the Guarantor’s Equity Interests so long as
after giving effect thereto the Credit Parties are in compliance on a Pro Forma
Basis with the requirements of Section 7.10(e);
(d)    any Subsidiary may at any time make Restricted Payments to any member of
the Consolidated Group and, solely to the extent distributions to other holders
of its Equity Interests are required by its Organization Documents, to such
other holders of Equity Interests;
(e)    any member of the Consolidated Group may at any time declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests in such Person;
(f)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Guarantor and each Subsidiary may make any payment on
account of any return of capital to the Guarantor’s stockholders, partners or
members (or the equivalent Person thereof); and
(g)    the Guarantor and each Subsidiary may declare or make, directly or
indirectly, any Restricted Payment within sixty days after the date of
declaration thereof, if on the date of declaration of such payment, such payment
would have been permitted pursuant to another clause of this Section 7.06 and no
Default under Section 8.01(a), (f) or (g) shall have occurred and be continuing.
7.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Credit Parties and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.
7.08    Transactions with Affiliates.
Enter into any transaction of any kind with any Affiliate of a Credit Party,
whether or not in the ordinary course of business, except:
(a)    transactions on fair and reasonable terms substantially as favorable to
the Credit Party or such Subsidiary as would be obtainable by the Credit Party
or such Subsidiary at the time in a comparable arm’s‑length transaction with a
Person other than an Affiliate;
(b)    payments of compensation, perquisites and fringe benefits arising out of
any employment or consulting relationship in the ordinary course of business;
(c)    payments of Restricted Payments permitted by this Agreement;
(d)    transactions between or among the Guarantor, the Borrower and any
Wholly-Owned Subsidiary; or
(e)    transactions in the ordinary course of business that comply with the
requirements of the North American Securities Administrators Association’s
Statement of Policy of Real Estate Investment Trusts.


63

--------------------------------------------------------------------------------





7.09    Sanctions; Anti-Money Laundering; Anti-Corruption.
(a)    Use any Borrowing or the proceeds of any Borrowing, or lend, contribute
or otherwise make available such Borrowing or the proceeds of any Borrowing to
any Person, for the purpose of funding any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, in each case, except to the extent permitted for a
Person required to comply with Sanctions.
(b)    Knowingly engage in any transaction, investment, undertaking or activity
that conceals the identity, source or destination of the proceeds from any
category of prohibited offenses designated in any law, regulation or other
binding measure by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering (solely to the extent such
organization has jurisdiction over the Credit Parties and such law, regulation
or other measure is applicable to, and binding on, the Credit Parties) or
violate in any material respect these laws or any other applicable Anti-Money
Laundering Law or knowingly engage in these actions.
(c)    Use the proceeds of any Loan for any purpose which would breach in any
material respect the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions to the extent applicable to, and binding on, the Credit Parties.
7.10    Financial Covenants.
(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio to be greater than sixty percent (60%) as of the end of any fiscal
quarter. Notwithstanding the foregoing, the Credit Parties shall be permitted to
increase the maximum Consolidated Total Leverage Ratio to sixty five percent
(65%) for any fiscal quarter in which a Significant Acquisition occurs and for
the three consecutive full fiscal quarters immediately thereafter; provided that
in no event shall the Consolidated Total Leverage Ratio exceed sixty five
percent (65%) at any time or exceed sixty percent (60%) for more than four
consecutive fiscal quarters in any consecutive five fiscal quarter period.
(b)    Consolidated Secured Debt Leverage Ratio. Permit the Consolidated Secured
Debt Leverage Ratio to be greater than forty percent (40%) as of the end of any
fiscal quarter.
(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.50 to 1.00 as of the end of any fiscal
quarter.
(d)    Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio to be greater than sixty percent (60%) as of the end of any
fiscal quarter. Notwithstanding the foregoing, the Credit Parties shall be
permitted to increase the maximum Consolidated Unsecured Leverage Ratio to sixty
five percent (65%) for any fiscal quarter in which a Significant Acquisition
occurs and for the three consecutive full fiscal quarters immediately
thereafter; provided that in no event shall the Consolidated Unsecured Leverage
Ratio exceed sixty five percent (65%) at any time or exceed sixty percent (60%)
for more than four consecutive fiscal quarters in any consecutive five fiscal
quarter period.
(e)    Consolidated Adjusted Net Worth. Permit the Consolidated Adjusted Net
Worth to be, as of the end of any fiscal quarter, less than $11,564,707,000.


64

--------------------------------------------------------------------------------





ARTICLE VIII.    

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)    Non‑Payment. The Credit Parties fail to pay in Dollars (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five (5) Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. The Credit Parties or any of their Subsidiaries fail
to perform or observe any term, covenant or agreement contained in any of (i)
Section 6.03(b) or Section 6.05 (solely with respect to the Borrower or the
Guarantor) or Article VII and such failure continues for five (5) Business Days,
(ii) Section 6.02(e) and such failure continues for ten (10) Business Days or
(iii) Section 6.03(a) or Section 6.03(d) and such failure continues for fifteen
(15) Business Days; or
(c)    Other Defaults. The Credit Parties or any of their Subsidiaries fail to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
first to occur of (i) the date upon which a Responsible Officer of any Credit
Party obtains knowledge of such failure or (ii) receipt by the Borrower of
written notice of such failure from the Administrative Agent (which notice will
be given at the request of any Lender); provided that if such failure is of such
a nature that can be cured but cannot with reasonable effort be completely cured
within thirty (30) days, then such thirty (30) day period shall be extended for
such additional period of time (not exceeding ninety (90) additional days) as
may be reasonably necessary to cure such failure so long as the Credit Parties
or their Subsidiaries, as applicable, commence such cure within such thirty (30)
day period and diligently prosecute same until completion; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made (or, in the case of the representations and warranties in
Section 5.22 or any representation and warranty that is qualified by
materiality, shall be incorrect in any respect when made or deemed made) and,
with respect to any representation, warranty, certification or statement (other
than the representations and warranties in Section 5.22) not known by such
Credit Party at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made or deemed made is not
removed within thirty (30) days after the first to occur of (i) the date upon
which a Responsible Officer of any Credit Party obtains knowledge thereof or
(ii) receipt by the Borrower of written notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender); or
(e)    Cross‑Default. (i) Any Credit Party or any Subsidiary (x) fails (after
giving effect to any notice or grace periods applicable thereto) to make any
required payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Recourse
Indebtedness or (y) fails to observe or perform any other agreement or condition
relating to any such Material Recourse Indebtedness contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, with the giving
of notice if


65

--------------------------------------------------------------------------------





required, such Material Recourse Indebtedness pursuant to the terms thereof to
be demanded or to become due or to require such Credit Party or Subsidiary to
repurchase, prepay, defease or redeem (automatically or otherwise) or make an
offer to repurchase, prepay, defease or redeem such Material Recourse
Indebtedness pursuant to the terms thereof, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Credit Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Credit Party or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by a Credit Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; provided that this clause (e) shall not apply to (i)
secured Indebtedness that becomes due and payable as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness and such Indebtedness is assumed or repaid in full when
required under the documents providing for such Indebtedness, (ii) any
redemption, repurchase, conversion or settlement with respect to any convertible
debt security which is consummated in accordance with the terms of such
convertible debt security, unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iii) any early payment requirement or
unwinding or termination with respect to any Swap Contract (A) not arising out
of a default by any Credit Party and (B) to the extent that such Swap
Termination Value owed has been paid in full by such Credit Party when due; or
(f)    Insolvency Proceedings, Etc. Any Credit Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Credit Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
(h)    Judgments. There is entered against any Credit Party or any Material
Subsidiary (i) a final non-appealable judgment or order that has not been
discharged for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent (x) not covered by independent third‑party
insurance as to which the insurer does not dispute coverage or (y) for which the
applicable Credit Party or Material Subsidiary has not been indemnified), or
(ii) any one or more non‑monetary final non-appealable judgments that have not
been discharged and that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


66

--------------------------------------------------------------------------------





(i)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all of the Obligations, ceases to be in full force and effect; or any Credit
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Credit Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Event of Default under Existing Credit Agreement. There occurs any Event
of Default under the Existing Credit Agreement (as such term is defined
therein).
For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.
8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States or any comparable provisions of
any Debtor Relief Laws, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.
8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on


67

--------------------------------------------------------------------------------





account of the Obligations shall, subject to the provisions of Sections 2.17 and
2.18, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.
ARTICLE IX.    

ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as otherwise expressly set forth herein, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and none of the Credit Parties shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor


68

--------------------------------------------------------------------------------





or in any other advisory capacity for and generally engage in any kind of
business with a Credit Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
9.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document or in any other
document delivered hereunder or thereunder or in connection herewith or
therewith, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


69

--------------------------------------------------------------------------------





9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with negligence or willful misconduct in the
selection of such sub-agents.
9.06    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the approval (not to be
unreasonably withheld or delayed) of the Borrower (unless an Event of Default
has occurred and is continuing), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States; provided that if any such potential successor is
not classified as a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulation Section 1.1441-1, then the Borrower shall have
the right to prohibit such potential successor from becoming the Administrative
Agent in its reasonable discretion. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders (and subject to the approval (not to be unreasonably withheld or
delayed) of the Borrower (unless an Event of Default has occurred and is
continuing)), appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if any such potential successor is
not classified as a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulation Section 1.1441-1, then the Borrower shall have
the right to prohibit such potential successor from becoming the Administrative
Agent in its reasonable discretion; provided, further that if the retiring
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except


70

--------------------------------------------------------------------------------





that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security on behalf
of the Lenders until such time as a successor Administrative Agent is appointed
hereunder) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent (other than such amounts then
owed to the retiring Administrative Agent) shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 3.08 and other than such amounts then owed to the
retiring (or retired) Administrative Agent), and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
9.07    Non‑Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Arrangers,
Bookrunners, Syndication Agent, Co-Documentation Agents or Senior Managing
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
9.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to a Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent


71

--------------------------------------------------------------------------------





(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.10 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10    Collateral and Guaranty Matters.
The Lenders irrevocably authorize the Administrative Agent:


(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Facilities and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is transferred or to be transferred as
part of or in connection with any Disposition, or (iii) as approved in
accordance with Section 10.01; and
(b)    to release the Guarantor from its obligations under the Guaranty as
approved in Section 10.01.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
the Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender. The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
9.11    Lender Representations Regarding ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:


72

--------------------------------------------------------------------------------





(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:
(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the


73

--------------------------------------------------------------------------------





Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
ARTICLE X.    

MISCELLANEOUS
10.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and the applicable Credit Parties, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that
(a)    only the written consent of each Lender directly affected thereby shall
be required to the extent such amendment, waiver or consent shall:
(i)    extend the expiration date or increase the amount of the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02);


74

--------------------------------------------------------------------------------





(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document; or
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder (including pursuant
to Section 2.06) or under any other Loan Document; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate; and
(b)    the written consent of each Lender shall be required to the extent such
amendment, waiver or consent shall:
(i)    change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby;
(ii)    change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
(iii)    release the Borrower or Guarantor from any Loan Document; or
(iv)    waive any condition set forth in Section 4.01(a); and
(c)    only the written consent of each Lender under the applicable Facility
shall be required to the extent such amendment, waiver or consent shall change
the definition of “Required Term A-1 Lenders”, “Required Term A-2 Lenders” or
“Required Incremental Term Loan Facility Lenders”;
(d)    only the written consent of (i) the Required Term A-1 Lenders shall be
required to the extent such amendment, waiver or consent shall (x) amend, waive
or otherwise modify any of the conditions precedent set forth in Section 4.02
with respect to any Term A-1 Loan or (y) impose any greater restriction on the
ability of any Term A-1 Lender to assign any of its rights or obligations
hereunder, (ii) the Required Term A-2 Lenders shall be required to the extent
such amendment, waiver or consent shall (x) amend, waive or otherwise modify any
of the conditions precedent set forth in Section 4.02 with respect to any Term
A-2 Loan or (y) impose any greater restriction on the ability of any Term A-2
Lender to assign any of its rights or obligations hereunder, and (iii) the
Required Incremental Term Loan Facility Lenders shall be required to the extent
such amendment, waiver or consent shall (x) amend, waive or otherwise modify any
of the conditions precedent set forth in Section 4.02 with respect to any Term
Loan to be made under such Incremental Term Loan Facility or (y) impose any
greater restriction on the ability of any Lender participating in such
Incremental Term Loan Facility to assign any of its rights or obligations
hereunder;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, (x) affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document or (y) amend or waive, or
consent to any departure from, the definitions of LIBOR, LIBOR Screen Rate,
LIBOR Successor Rate, LIBOR Successor Rate Conforming Changes or Scheduled
Unavailability Date or the provisions of Section 3.07 and (ii) the Engagement
Letter may only be amended, and the rights or privileges thereunder may only be
waived, in a writing executed by each of the parties thereto.


75

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary herein,
(i)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender;
and
(ii)    the Administrative Agent and the Borrower may, with the consent of the
other (but without the consent of any other Person), amend, modify or supplement
any Loan Document to correct, amend or cure any ambiguity, inconsistency,
omission, mistake or defect or correct any obvious error or any error or
omission of an administrative or technical nature so long as such amendment,
modification or supplement does not impose additional obligations on any Lender;
provided that the Administrative Agent shall promptly give the Lenders notice of
any such amendment, modification or supplement.
Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow the Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.
In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Loans of the Accepting Lenders
(as defined below) to be extended, (B) modify the Applicable Rate and/or fees
payable with respect to the Loans of the Accepting Lenders, (C) modify any
covenants or other provisions or add new covenants or provisions that are agreed
between the Borrower, the Administrative Agent and the Accepting Lenders;
provided that such modified or new covenants and provisions are applicable only
during periods after the applicable Maturity Date that is in effect on the
effective date of such Permitted Amendment, and (D) any other amendment to a
Loan Document required to give effect to the Permitted Amendments described in
clauses (A), (B) and (C) of this paragraph (“Permitted Amendments”, and any
amendment to this Agreement to implement Permitted Amendments, a “Loan
Modification Agreement”)  pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendments are requested to
become effective.  Permitted Amendments shall become effective only with respect
to the Loans of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans as to which such Lender’s
acceptance has been made.  The Borrower, each other Credit Party and each
Accepting Lender shall execute and deliver to the Administrative Agent a Loan
Modification Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Credit Parties shall also deliver
such resolutions, opinions and other documents as reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement.  Each of the
parties hereto hereby agrees that (1) upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to


76

--------------------------------------------------------------------------------





reflect the existence and terms of the Permitted Amendments evidenced thereby
and only with respect to the Loans of the Accepting Lenders as to which such
Lenders’ acceptance has been made, and (2) any applicable Lender who is not an
Accepting Lender may be replaced by the Borrower in accordance with
Section 10.13.
Notwithstanding anything herein to the contrary, this Agreement may be amended
in connection with any Incremental Term Loan Facility, as set forth in Section
2.16(h).
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Credit Parties or the Administrative Agent, to the address,
telecopier number, email address or telephone number specified for such Person
on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender provided pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient


77

--------------------------------------------------------------------------------





at its e‑mail address as described in the foregoing clause (i) of notification
that such notice or communication is available and identifying the website
address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Credit Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Credit Parties and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to a Credit Party or
its securities for purposes of United States Federal or state securities Laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic notices and Committed Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in accordance with Section 10.02. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


78

--------------------------------------------------------------------------------





10.03    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
enforcing payments of amounts payable to such Lender pursuant to Sections 3.01,
3.04, 3.05 and 10.04 or from exercising setoff rights in accordance with Section
10.08 (subject to the terms of Section 2.14), or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Credit Party or any Subsidiary under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent, the
Bookrunners and the Arrangers (including the reasonable fees, charges and
disbursements of one counsel, and, if applicable, one local counsel in each
material jurisdiction, for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, due diligence, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all documented
out‑of‑pocket expenses incurred by the Administrative Agent and any Lender
(including the fees, charges and disbursements of counsel for the Administrative
Agent or any Lender; provided that reimbursement for fees, charges and
disbursements of additional counsel of the Lenders will be limited to one
additional counsel for all of the Lenders (and one additional counsel per
specialty area and one local counsel per applicable jurisdiction), plus
additional counsel as necessary in the event of an actual or potential conflict
of interest among the Lenders), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04, or (B) in connection
with the Loans made hereunder, including all such reasonable and documented
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender, the Agents and
their Affiliates and each Related Party of any of


79

--------------------------------------------------------------------------------





the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by a Credit Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, each Lender’s agreement to make Loans or the use or intended
use of the proceeds thereof) or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Credit Party or any
Subsidiary, or any Environmental Liability related in any way to a Credit Party
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Credit Party, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, penalties, liabilities or related expenses (w) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (x) result from a claim brought by a Credit Party against an
Indemnitee for breach in bad faith or a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Credit Party has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (y) result from any
litigation in which an Indemnitee and one or more Credit Parties are adverse to
each other, and in which the Credit Parties prevail on their claims and the
Indemnitee does not prevail on its defenses or its counterclaims interposed in
such litigation and such Credit Party has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) arise from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of any
Credit Party or any Affiliate thereof and that is brought by an Indemnitee
against any other Indemnitee (other than any claim, actions, suits, inquiries,
litigation, investigation or proceeding against any of the Agents in its
capacity as such)). Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub‑agent thereof) or any Related Party of any of the foregoing and without
relieving the Borrower of its obligations with respect thereto, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub‑agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub‑agent). The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability,


80

--------------------------------------------------------------------------------





for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor (accompanied by backup
documentation to the extent available).
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all other Obligations.
10.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
(except in a transaction not prohibited by Section 7.04) without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section 10.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 10.06, or (iii) by way of pledge or assignment or
grant of a security interest subject to the restrictions of subsection (f) of
this Section 10.06 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


81

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 10.06,
the aggregate amount of the applicable Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of a Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person


82

--------------------------------------------------------------------------------





that is not a Lender in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that no such processing and recordation fee shall be required in the
case of an assignment by a Lender to an Affiliate of such Lender and the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to a Credit Party. No such assignment shall be made to a
Credit Party or any Affiliate or Subsidiary of a Credit Party.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person).
(vii)    No Assignment to Defaulting Lenders or Disqualified Institutions. No
such assignment shall be made to a Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (vii) or to a Disqualified
Institution.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04


83

--------------------------------------------------------------------------------





with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
a Person that would not constitute an Eligible Assignee, a Defaulting Lender, a
Disqualified Institution, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.


84

--------------------------------------------------------------------------------





Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.
(f)    Certain Pledges. Any Lender may at any time pledge, assign or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank or any other central banking authority;
provided that no such pledge or assignment or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee or grantee for such Lender as a party hereto.
(g)    Disqualified Institutions.
(i)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
(ii)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (g)(ii) shall not be void, but the other provisions of this clause (g)
shall apply.


85

--------------------------------------------------------------------------------





(iii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(ii) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A)  purchase or prepay any outstanding Loans made by such Disqualified
Institution by paying the lesser of (x) the outstanding principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Loan,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and/or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.06), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the outstanding principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by any Credit Party,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders or the Administrative Agent, or (z) access the
Platform or any other electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders and (B) (x) for purposes of any consent to
any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Bankruptcy Plan”), each Disqualified Institution party hereto hereby agrees (1)
not to vote on such Bankruptcy Plan, (2) if such Disqualified Institution does
vote on such Bankruptcy Plan notwithstanding the restriction in the foregoing
clause (1), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such
Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).
(v)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.
10.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed


86

--------------------------------------------------------------------------------





of the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority purporting to have jurisdiction over it or its Affiliates (including
any self‑regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.16(e) or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.07 or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than a Credit Party that the Administrative Agent, any such Lender
reasonably believes is not bound by a duty of confidentiality to the Credit
Parties, (i) to any rating agency (provided such rating agencies are advised of
the confidential nature of such information and agree to keep such information
confidential) or (j) as reasonably required by any Lender or other Person that
would qualify as an Eligible Assignee hereunder (without giving effect to the
consent required under Section 10.06(b)(iii)) providing financing to such Lender
(provided such Lenders or such other Persons are advised of the confidential
nature of such information and agree to keep such information confidential). In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement and the other Loan Documents.
For purposes of this Section 10.07, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by a Credit Party or any Subsidiary,
provided that, in the case of information received from a Credit Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Credit
Party or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of a Credit Party against any and all of the Obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document


87

--------------------------------------------------------------------------------





to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent in connection with the Term Facility or
any Incremental Term Loan Facility constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent


88

--------------------------------------------------------------------------------





or any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.
10.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
10.13    Replacement of Lenders.
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or is or becomes a Disqualified Institution, or if
any Lender does not consent to any amendment or waiver of any provision hereof
or of any other Loan Document for which its consent is required under Section
10.01 that has been approved by the Required Lenders, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a)    the assignment fee specified in Section 10.06(b) shall have been paid to
or waived by the Administrative Agent;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender’s refusal to consent
to an amendment, waiver or consent, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.


89

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST A
CREDIT PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS


90

--------------------------------------------------------------------------------





AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
10.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Credit Parties acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s‑length commercial transactions between
the Credit Parties and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Arrangers, on the other hand, (B) the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (C) the Credit Parties are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender nor any Arranger has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent, any
Lender nor any Arranger has any obligation to disclose any of such interests to
the Credit Parties or their Affiliates. Each Credit Party agrees that it will
not claim that any of the Administrative Agent, the Lenders or the Arrangers has
rendered advisory services of any nature, or owes a fiduciary or similar duty,
to any Credit Party, in connection with any aspect of any transaction
contemplated hereby.
10.17    USA Patriot Act Notice.
Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
10.18    Delivery of Signature Page.


91

--------------------------------------------------------------------------------





Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.
10.19    ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
10.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XI.    

GUARANTY
11.01    The Guaranty.
(a)    The Guarantor hereby guarantees to the Administrative Agent and each of
the holders of the Obligations, as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof. The Guarantor hereby further agrees that if any of the Guaranteed
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the Guarantor will promptly
pay


92

--------------------------------------------------------------------------------





the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any of
the other Loan Documents or other documents relating to the Obligations, the
obligations of the Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.
11.02    Obligations Unconditional.
The obligations of the Guarantor under Section 11.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances. The Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of the Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of the
Guarantor).


93

--------------------------------------------------------------------------------





With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
Guaranty given hereby and of Borrowings that may constitute Guaranteed
Obligations, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.
11.03    Reinstatement.
Neither the Guarantor’s obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantor under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and the Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.
11.04    Certain Waivers.
The Guarantor acknowledges and agrees that (a) the Guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person or pursuit of any other remedy or enforcement
of any other right and (c) nothing contained herein shall prevent or limit
action being taken against the Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrower nor the Guarantor shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantor’s
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.
11.05    Remedies.
The Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantor, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VIII


94

--------------------------------------------------------------------------------





(and shall be deemed to have become automatically due and payable in the
circumstances provided in Article VIII) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantor for purposes of Section 11.01.
11.06    Guaranty of Payment; Continuing Guaranty.
The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.
[Remainder of Page Intentionally Left Blank]




95

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.
BORROWER:    VENTAS REALTY, LIMITED PARTNERSHIP


By:    /s/ Robert F. Probst        
Name:    Robert F. Probst
Title:    Executive Vice President and
Chief Financial Officer
    
GUARANTOR:    VENTAS, INC.
By:    /s/ Robert F. Probst        
Name:    Robert F. Probst
Title:    Executive Vice President and
Chief Financial Officer


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Henry Pennell        
Name: Henry Pennell
Title:    Vice President


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A., as a Lender





By:    /s/ Yinghua Zhang            
Name: Yinghua Zhang
Title:    Director




[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Sangeeta Mahadevan        
Name: Sangeeta Mahadevan
Title: Executive Director


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender




By:    /s/ Christopher J. Albano        
Name:    Christopher J. Albano
Title:    Authorized Signatory


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender


By:    /s/ Gordon Yip        
Name:    Gordon Yip
Title:    Director




By:    /s/ Karen L. Ramos        
Name:    Karen L. Ramos
Title:    Managing Director




[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





MUFG BANK, LTD., as a Lender


By:    /s/ Scott O’Connell        
Name:    Scott O’Connell
Title:    Director


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:    /s/ Susan Lunt        
Name:    Susan Lunt
Title:    Vice President


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender


By:    /s/ Sheena Lee        
Name:    Sheena Lee
Title:    Authorized Signatory




[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender


By:    /s/ Sean C. Dunne        
Name:    Sean C. Dunne
Title:    Vice President


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Andrea Chen        
Name:    Andrea Chen
Title:    Managing Director




[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender


By:    /s/ Michelle C. Phillips        
Name:    Michelle C. Phillips
Title:    Execution Head & Director


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON, as a Lender


By:    /s/ Carol Murray            
Name:    Carol Murray
Title:    Managing Director


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A., as a Lender


By:    /s/ Lloyd Baron        
Name:    Lloyd Baron
Title:    Director




[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as a Lender


By:    /s/ Brad Bowen        
Name:    Brad Bowen
Title:    Senior Vice President


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





MIZUHO BANK (USA), as a Lender


By:    /s/ Tracy Rahn            
Name:    Tracy Rahn
Title:    Executive Director


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A. as a Lender


By:    /s/ Michael King        
Name:    Michael King
Title:    Authorized Signatory


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION,
as a Lender


By:    /s/ William G. Karl        
Name:    William G. Karl
Title:    Executive Officer


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





BANK OF THE WEST, A CALIFORNIA BANKING
CORPORATION, as a Lender


By:    /s/ Sarah J. Burns        
Name:    Sarah J. Burns
Title:    Vice President


By:    /s/ Benjamin Arroyo        
Name:    Benjamin Arroyo
Title:    Vice President




[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Alicia Cook        
Name:    Alicia Cook
Title:    Authorized Signatory


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





CITY NATIONAL BANK, A NATIONAL BANKING
ASSOCIATION, as a Lender


By:    /s/ Bob Besser        
Name:    Bob Besser
Title:    Senior Vice President


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION, as a Lender


By:    /s/ Michael P. Perillo        
Name:    Michael P. Perillo
Title:    Vice President


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





COMPASS BANK, as a Lender


By:    /s/ Brian Tuerff        
Name:    Brian Tuerff
Title:    Senior Vice President


[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY, as a Lender


By:    /s/ Brittany Mondane        
Name:    Brittany Mondane
Title:    Vice President












[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






SCHEDULE 2.01
 
COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Term A-1 Commitment
Applicable Percentage (Term A-1 Facility)
Term A-2 Commitment
Applicable Percentage (Term A-2 Facility)
Commitments
Applicable Percentage (all Facilities)
Bank of America, N.A.


$20,000,000.01


6.666666670
%


$39,999,999.99


6.666666665
%


$60,000,000.00


6.666666667
%
JPMorgan Chase Bank, N.A.


$20,000,000.01


6.666666670
%


$39,999,999.99


6.666666665
%


$60,000,000.00


6.666666667
%
Citibank, N.A.


$17,333,333.33


5.777777777
%


$34,666,666.67


5.777777778
%


$52,000,000.00


5.777777778
%
Credit Agricole Corporate and Investment Bank


$17,333,333.33


5.777777777
%


$34,666,666.67


5.777777778
%


$52,000,000.00


5.777777778
%
MUFG Bank, Ltd.


$17,333,333.33


5.777777777
%


$34,666,666.67


5.777777778
%


$52,000,000.00


5.777777778
%
PNC Bank, National Association


$17,333,333.33


5.777777777
%


$34,666,666.67


5.777777778
%


$52,000,000.00


5.777777778
%
Royal Bank of Canada


$17,333,333.33


5.777777777
%


$34,666,666.67


5.777777778
%


$52,000,000.00


5.777777778
%
TD Bank, N.A.


$17,333,333.33


5.777777777
%


$34,666,666.67


5.777777778
%


$52,000,000.00


5.777777778
%
Wells Fargo Bank, National Association


$17,333,333.33


5.777777777
%


$34,666,666.67


5.777777778
%


$52,000,000.00


5.777777778
%
The Bank of Nova Scotia


$14,000,000.00


4.666666667
%


$28,000,000.00


4.666666667
%


$42,000,000.00


4.666666667
%



Schedule 2.01

--------------------------------------------------------------------------------





The Bank of New York Mellon


$14,000,000.00


4.666666667
%


$28,000,000.00


4.666666667
%


$42,000,000.00


4.666666667
%
BMO Harris Bank, N.A.


$14,000,000.00


4.666666667
%


$28,000,000.00


4.666666667
%


$42,000,000.00


4.666666667
%
Branch Banking and Trust Company


$14,000,000.00


4.666666667
%


$28,000,000.00


4.666666667
%


$42,000,000.00


4.666666667
%
Mizuho Bank, Ltd.


$14,000,000.00


4.666666667
%


$28,000,000.00


4.666666667
%


$42,000,000.00


4.666666667
%
Morgan Stanley Bank, N.A.


$14,000,000.00


4.666666667
%


$28,000,000.00


4.666666667
%


$42,000,000.00


4.666666667
%
Sumitomo Mitsui Banking Corporation


$14,000,000.00


4.666666667
%


$28,000,000.00


4.666666667
%


$42,000,000.00


4.666666667
%
Bank of the West


$8,000,000.00


2.666666667
%


$16,000,000.00


2.666666667
%


$24,000,000.00


2.666666667
%
Capital One, National Association


$8,000,000.00


2.666666667
%


$16,000,000.00


2.666666667
%


$24,000,000.00


2.666666667
%
City National Bank


$8,000,000.00


2.666666667
%


$16,000,000.00


2.666666667
%


$24,000,000.00


2.666666667
%
Fifth Third Bank


$8,000,000.00


2.666666667
%


$16,000,000.00


2.666666667
%


$24,000,000.00


2.666666667
%
Compass Bank


$5,000,000.00


1.666666667
%


$10,000,000.00


1.666666667
%


$15,000,000.00


1.666666667
%
The Northern Trust Company


$3,666,666.67


1.222222223
%


$7,333,333.33


1.222222222
%


$11,000,000.00


1.222222222
%
Total:


$300,000,000.00


100.000000000
%


$600,000,000.00


100.000000000
%


$900,000,000.00


100.000000000
%





Schedule 2.01

--------------------------------------------------------------------------------









Schedule 2.01

--------------------------------------------------------------------------------








SCHEULDE 5.19


TAXPAYER IDENTIFICATION NUMBERS


CREDIT PARTY
 
U.S. TAXPAYER IDENTIFICATION
NUMBER
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
VENTAS, INC.
 
61-1055020











Schedule 5.19

--------------------------------------------------------------------------------






SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
 
CREDIT PARTIES:
 
c/o Ventas Realty, Limited Partnership
Ventas Realty, Limited Partnership
500 North Hurstbourne Parkway, Suite 200
Louisville, KY 40222
Attention: General Counsel
Telephone: (502) 357-9000
Facsimile: (502) 357-9029
Email: rriney@ventasreit.com
Website: www.ventasreit.com




With a copy to:
 
Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Attention: Brad Kotler
Telephone: (312) 876-7651
Email: brad.kotler@lw.com




Schedule 10.02

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
 
DAILY OPERATIONS CONTACT:
(for payments and Requests for Borrowings)
 
Name:          Nicholas Iconos
Telephone: 469-201-8669
Facsimile #: 214-290-9443
Email:  nicholas.iconos@baml.com
 
Mailing Address
 
Bank of America
2380 Performance Dr., Bldg. C
TX2-984-03-23
Richardson, Texas 75082
 


OTHER NOTICES AS ADMINISTRATIVE AGENT:
 
Bank of America, N.A.
2380 Performance Dr., Bldg. C
Mail Code: TX2-984-03-26
Richardson, Texas 75082
Attention:  Maurice Washington
Telephone: 214-209-5606
Telecopier: 214-290-9544
Electronic Mail:  maurice.washington@baml.com
 
with a copy to:
 
Bank of America, N.A.
Wholesale Credit GCIB Healthcare
100 N. Tryon Street
Mail Code: NC1 -007-17-11
Charlotte, NC 28255
Attention: Yinghua Zhang
Telephone:  980-387-5915
Telecopier:  312-453-2722
Electronic Mail: yinghua.zhang@baml.com




Schedule 10.02

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[and] [the Assignees] hereunder are several and not joint.] Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


US:163029948

--------------------------------------------------------------------------------





1. Assignor[s]:
 
 
 
 
 
[Assignor [is] [is not] a Defaulting Lender]
 
 
 
 
 
 
 
[Assignor [is] [is not] a Defaulting Lender]
 
2. Assignee[s]:
 
 
 
 
 
 
 
 
 
[for each Assignee, indicate [Affiliate] [Approved Fund] of
[identify Lender] and indicate Assignee is not a
Disqualified Institution]
3. Borrower:
 
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware
limited partnership
4. Administrative Agent:
 
Bank of America, N.A., as the administrative agent under the
Credit Agreement
5. Credit Agreement:
 
Credit and Guaranty Agreement, dated as of July 26, 2018,
among the Borrower, Ventas, Inc., as guarantor, the lending
institutions party thereto from time to time, and Bank of
America, N.A., as Administrative Agent.
6. Assigned Interest:
 
 



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment / Loans
for all Lenders
Amount of Commitment / Loans Assigned
Percentage Assigned of Commitment / Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 





7. Trade Date:
 
________________________________]



Effective Date: ____________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




127

--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:
    
Title:



ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:
    
Title:





128

--------------------------------------------------------------------------------







[Consented to and] Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:______________________________
Title:
[Consented to:]
[VENTAS REALTY, LIMITED PARTNERSHIP
By:    Ventas, Inc., its General Partner
By:______________________________
Name:
Title:]


129

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.REPRESENTATIONS AND WARRANTIES.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Credit Parties or their Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Credit Parties or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2.    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement) and it is not a
Disqualified Institution, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 5.05 thereof or delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee and (viii)
it is not a Disqualified Institution (as defined in the Credit Agreement); and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.PAYMENTS. FROM AND AFTER THE EFFECTIVE DATE, THE ADMINISTRATIVE AGENT SHALL
MAKE ALL PAYMENTS IN RESPECT OF [THE][EACH] ASSIGNED INTEREST (INCLUDING
PAYMENTS OF PRINCIPAL, INTEREST, FEES AND


130

--------------------------------------------------------------------------------





OTHER AMOUNTS) TO [THE][THE RELEVANT] ASSIGNOR FOR AMOUNTS WHICH HAVE ACCRUED TO
BUT EXCLUDING THE EFFECTIVE DATE AND TO [THE][THE RELEVANT] ASSIGNEE FOR AMOUNTS
WHICH HAVE ACCRUED FROM AND AFTER THE EFFECTIVE DATE.
3.GENERAL PROVISIONS. THIS ASSIGNMENT AND ASSUMPTION SHALL BE BINDING UPON, AND
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS. THIS ASSIGNMENT AND ASSUMPTION MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT. DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS ASSIGNMENT AND ASSUMPTION BY
TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS ASSIGNMENT AND ASSUMPTION.
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.














































131

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMMITTED LOAN NOTICE
Date:______, ___
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit and Guaranty Agreement, dated as of
July 26, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time; the terms defined therein being used herein as
therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (“Borrower”), VENTAS, INC., a Delaware corporation as guarantor, the
lending institutions party thereto from time to time, and BANK OF AMERICA, N.A.,
as Administrative Agent.
The undersigned hereby requests (select one):
☐ A Borrowing of Term A-1 Loans            ☐ A Borrowing of Term A-2 Loans
☐ A continuation of Term A-1 Loans            ☐ A continuation of Term A-2 Loans
☐ A conversion of Term A-1 Loans            ☐ A conversion of Term A-2 Loans
☐ A prepayment of Term A-1 Loans            ☐ A prepayment of Term A-2 Loans
1.    On ____________ (a Business Day).
2.    In the amount of $____________.
3.    Comprised of the following Type of Loans: [Base Rate Loans] [Eurocurrency
Rate Loans].
4.    For Eurocurrency Rate Loans: with an Interest Period of [one week]/[one]
[two] [three] [six] [twelve] months ending on ________ (a Business Day).
VENTAS REALTY, LIMITED PARTNERSHIP
By:    Ventas, Inc., its General Partner
By:
    
Name:
Title:




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
 


Check for distribution to PUBLIC and Private side Lenders





Financial Statement Date:___________
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit and Guaranty Agreement, dated as of
July 26, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the





--------------------------------------------------------------------------------





terms defined therein being used herein as therein defined), among VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”),
VENTAS, INC., a Delaware corporation, as guarantor (the “Guarantor”), the
lending institutions party thereto from time to time, and BANK OF AMERICA, N.A.,
as Administrative Agent.
The undersigned Responsible Officer of the Guarantor hereby certifies as of the
date hereof that [he/she] is the ____________ of the Guarantor, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver to the
Administrative Agent this Compliance Certificate on behalf of the Guarantor and
the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    [Attached hereto as Schedule 1 are][The Credit Parties have delivered] the
audited consolidated financial statements required by Section 6.01(a) of the
Credit Agreement for the fiscal year of the Guarantor ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    [Attached hereto as Schedule 1 are][The Credit Parties have delivered] the
unaudited consolidated financial statements required by Section 6.01(b) of the
Credit Agreement for the fiscal quarter of the Guarantor ended as of the above
date. Such financial statements fairly present the financial condition, results
of operations, equity and cash flows of the Consolidated Group in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.
2.    A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all of their respective Obligations under the Loan Documents, and
[select one:]
[to the knowledge of the undersigned during such fiscal period, each of the
Credit Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
-or-
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
3.    The financial covenant analyses and information set forth on Schedule
[1][2] attached hereto are true and accurate on and as of the Financial
Statement Date referred to above.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _________, ___.
________________________________________
Name:
Title:









--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF TERM A-1 NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [        ] or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term A-1 Loan made by the Lender to the Borrower under that
certain Credit and Guaranty Agreement, dated as of July 26, 2018 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, VENTAS, INC., a Delaware corporation, as
guarantor, the lending institutions party thereto from time to time, and BANK OF
AMERICA, N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
A-1 Loan from the date of such Term A-1 Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest on the Term A-1 Loan shall be
made to the Administrative Agent for the account of the Lender in Dollars and in
Same Day Funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Term A-1 Note is one of the Term A-1 Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A-1 Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Term A-1 Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term A-1 Note and endorse thereon the date, amount and
maturity of its Term A-1 Loan and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A-1 Note.
[signature page immediately follows]







--------------------------------------------------------------------------------







THIS TERM A-1 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
VENTAS REALTY, LIMITED PARTNERSHIP
By:    Ventas, Inc., its General Partner
By:
    
Name:
Title:












--------------------------------------------------------------------------------





TERM A-1 LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan Made
 
Amount
of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF TERM A-2 NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [        ] or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term A-2 Loan made by the Lender to the Borrower under that
certain Credit and Guaranty Agreement, dated as of July 26, 2018 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, VENTAS, INC., a Delaware corporation, as
guarantor, the lending institutions party thereto from time to time, and BANK OF
AMERICA, N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
A-2 Loan from the date of such Term A-2 Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest on the Term A-2 Loan shall be
made to the Administrative Agent for the account of the Lender in Dollars and in
Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
This Term A-2 Note is one of the Term A-2 Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A-2 Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Term A-2 Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term A-2 Note and endorse thereon the date, amount and
maturity of its Term A-2 Loan and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A-2 Note.
[signature page immediately follows]







--------------------------------------------------------------------------------







THIS TERM A-2 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
VENTAS REALTY, LIMITED PARTNERSHIP
By:    Ventas, Inc., its General Partner
By:
    
Name:
Title:












--------------------------------------------------------------------------------





TERM A-2 LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan Made
 
Amount
of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT E-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit and Guaranty Agreement, dated as of July
26, 2018 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), VENTAS, INC., a
Delaware corporation, as guarantor, the lending institutions party thereto from
time to time, and BANK OF AMERICA, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date:    ______________________, 20[ ]





--------------------------------------------------------------------------------







EXHIBIT E-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit and Guaranty Agreement, dated as of July
26, 2018 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), VENTAS, INC., a
Delaware corporation, as guarantor, the lending institutions party thereto from
time to time, and BANK OF AMERICA, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date:    ______________________, 20[ ]





--------------------------------------------------------------------------------







EXHIBIT E-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit and Guaranty Agreement, dated as of July
26, 2018 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), VENTAS, INC., a
Delaware corporation, as guarantor, the lending institutions party thereto from
time to time, and BANK OF AMERICA, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date:    ______________________, 20[ ]





--------------------------------------------------------------------------------







EXHIBIT E-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit and Guaranty Agreement, dated as of July
26, 2018 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), VENTAS, INC., a
Delaware corporation, as guarantor, the lending institutions party thereto from
time to time, and BANK OF AMERICA, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date:    ______________________, 20[ ]





